Exhibit 10.3

 

MASTER LEASE AGREEMENT

 

THIS MASTER LEASE AGREEMENT (this "Lease") is made as of June 14, 2016 (the
"Effective Date"), by and between STORE CAPITAL ACQUISITIONS, LLC, a Delaware
limited liability company ("Lessor"), whose address is 8501 E. Princess Drive,
Suite 190, Scottsdale, Arizona 85255, and MARQUIS REAL ESTATE HOLDINGS, LLC, a
Delaware limited liability company ("Lessee"), whose address is 3525 Del Mar
Heights Road, Suite 765, San Diego, CA 92130. Capitalized terms not defined
herein shall have the meanings set forth in Exhibit A hereto.

 

In consideration of the mutual covenants and agreements herein contained, Lessor
and Lessee hereby covenant and agree as follows:

 

ARTICLE I

 

BASIC LEASE TERMS

 

Section 1.01. Properties. The street addresses and legal descriptions of the
Properties are set forth on Exhibit B attached hereto and incorporated herein.

 

Section 1.02. Initial Term Expiration Date. June 30, 2031.

 

Section 1.03. Extension Options. Five (5) extensions of five (5) years each, as
described in Section 3.02.

 

Section 1.04. Term Expiration Date (if fully extended). June 30, 2056. Section
1.05. Initial Base Annual Rental. $59,614, as described in Article IV. Section
1.06. Rental Adjustment. 17.2%, as described in Section 4.02.

 

Section 1.07. Adjustment Date. July 1, 2017 and annually thereafter during the
Lease Term (including any Extension Term).

 

Section 1.08. Guarantor. Marquis Industries, Inc., a Georgia corporation.

 

Section 1.09. Lessee Tax Identification No. 81-2862543.

 

Section 1.10. Lessor Tax Identification No. 45-2674893.

 

ARTICLE II

 

LEASE OF PROPERTIES

 

Section 2.01. Lease. In consideration of Lessee's payment of the Rental and
other Monetary Obligations and Lessee's performance of all other obligations
hereunder, Lessor hereby leases to Lessee, and Lessee hereby takes and hires,
the Properties, "AS IS" and "WHERE IS" without representation or warranty by
Lessor, and subject to the existing state of title, the parties in possession,
any statement of facts which an accurate survey or physical inspection might
reveal, and all Legal Requirements now or hereafter in effect.

 

 

 



 1 

 

 

Section 2.02. Quiet Enjoyment. So long as Lessee shall pay the Rental and other
Monetary Obligations provided in this Lease and shall keep and perform all of
the terms, covenants and conditions on its part contained herein and subject to
the rights of Lessor under Section 12.02, Lessee shall have, subject to the
terms and conditions set forth herein, the right to the peaceful and quiet
enjoyment and occupancy of the Properties.

 

ARTICLE III

 

LEASE TERM; EXTENSION

 

Section 3.01. Initial Term. The initial term of this Lease ("Initial Term")
shall commence as of the Effective Date and shall expire at midnight on June 30,
2031, unless terminated sooner as provided in this Lease and as may be extended
as provided herein. The time period during which this Lease shall actually be in
effect, including any Extension Term, is referred to as the "Lease Term."

 

Section 3.02. Extensions. Unless this Lease has expired or has been sooner
terminated, or an Event of Default has occurred and is continuing at the time
any extension option is exercised, Lessee shall have the right and option (each,
an "Extension Option") to extend the Initial Term for all and not less than all
of the Properties for five (5) additional successive periods of five (5) years
each (each, an "Extension Term"), pursuant to the terms and conditions of this
Lease then in effect.

 

Section 3.03. Notice of Exercise. Lessee may exercise the Extension Options by
giving written notice thereof to Lessor of its election to do so no later than
one hundred twenty

(120) days prior to the expiration of the then-current Lease Term. If written
notice of the exercise of any Extension Option is not received by Lessor by the
applicable dates described above, then Lessor shall make commercially reasonable
efforts to notify Lessee of the pending expiration of the then-current Lease
Term (which shall include providing written notice as provided in Section 15.01
below). Unless otherwise extended, this Lease shall terminate on the last day of
the Initial Term or, if applicable, the last day of the Extension Term then in
effect. Upon the request of Lessor or Lessee, the parties hereto will, at the
expense of Lessee, execute and exchange an instrument in recordable form setting
forth the extension of the Lease Term in accordance with this Section 3.03.

 

Section 3.04. Removal of Personalty. Upon the expiration of the Lease Term, and
if Lessee is not then in breach hereof, Lessee may remove from the Properties
and Improvements all personal property belonging to Lessee. Lessee shall leave
all of the Properties and Improvements clean and in good and working condition
and repair inside and out, subject to normal wear and tear, casualty and
condemnation. The Improvements, all Personalty and any other left on the
Properties on the thirtieth day following the expiration of the Lease Term
shall, at Lessor's option, automatically and immediately become the property of
Lessor.

 

Section 3.05. Lease Termination Prior to Term Expiration Date. As described more
fully in the Loan Documents, upon a termination of this Lease at any time prior
to the expiration of the Lease Term, the outstanding principal balance of the
Note, all accrued and unpaid interest, and all other amounts, fees, and charges
due under the Loan Documents shall immediately become due and payable and the
Mortgage Loan Lender shall have the right to enforce its liens and security
interests and exercise any rights under the Loan Documents, applicable law,
and/or principles of equity.

 

 

 



 2 

 

 

ARTICLE IV

 

RENTAL AND OTHER MONETARY OBLIGATIONS

 

Section 4.01. Base Monthly Rental. During the Lease Term, on or before the first
day of each calendar month, Lessee shall pay in advance the Base Monthly Rental
then in effect. If the Effective Date is a date other than the first day of the
month, Lessee shall pay to Lessor on the Effective Date the Base Monthly Rental
prorated by multiplying the Base Monthly Rental by a fraction, the numerator of
which is the number of days remaining in the month (including the Effective
Date) for which Rental is being paid, and the denominator of which is the total
number of days in such month.

 

Section 4.02. Adjustments. During the Lease Term (including any Extension Term),
on the first Adjustment Date and on each Adjustment Date thereafter, the Base
Annual Rental shall increase by an amount equal to the Rental Adjustment;
provided, however, that in no event shall Base Annual Rental be reduced as a
result of the application of the Rental Adjustment.

 

Section 4.03. Additional Rental. Lessee shall pay and discharge, as additional
rental ("Additional Rental"), all sums of money required to be paid by Lessee
under this Lease which are not specifically referred to as Rental. Lessee shall
pay and discharge any Additional Rental when the same shall become due, provided
that amounts which are billed to Lessor or any third party, but not to Lessee,
shall be paid within fifteen (15) days after Lessor's demand for payment thereof
or, if earlier, when the same are due. In no event shall Lessee be required to
pay to Lessor any item of Additional Rental that Lessee is obligated to pay and
has paid to any third party pursuant to any provision of this Lease.

 

Section 4.04. Rentals to be Net to Lessor. The Base Annual Rental payable
hereunder shall be net to Lessor, so that this Lease shall yield to Lessor the
Rentals specified during the Lease Term, and all Costs and obligations of every
kind and nature whatsoever relating to the Properties or the Improvements shall
be performed and paid by Lessee. Lessee shall perform all of its obligations
under this Lease at its sole cost and expense. All Rental and other Monetary
Obligations which Lessee is required to pay hereunder shall be the unconditional
obligation of Lessee and shall be payable in full when due and payable, without
notice or demand, and without any setoff, abatement, deferment, deduction or
counterclaim whatsoever.

 

Section 4.05. ACH Authorization. Upon execution of this Lease, Lessee shall
deliver to Lessor a complete Authorization Agreement - Pre-Arranged Payments in
the form of Exhibit C attached hereto and incorporated herein by this reference,
together with a voided check for account verification, establishing arrangements
whereby payments of the Base Monthly Rental are transferred by Automated
Clearing House Debit initiated by Lessor from an account established by Lessee
at a United States bank or other financial institution to such account as Lessor
may designate. Lessee shall continue to pay all Rental by Automated Clearing
House Debit unless otherwise directed by Lessor.

 

 

 

 



 3 

 

 

Section 4.06. Late Charges; Default Interest. Any delinquent payment shall, in
addition to any other remedy of Lessor, incur a late charge of five percent (5%)
(which late charge is intended to compensate Lessor for the cost of handling and
processing such delinquent payment and should not be considered interest) and
bear interest at the Default Rate, such interest to be computed from and
including the date such payment was due through and including the date of the
payment; provided, however, in no event shall Lessee be obligated to pay a sum
of late charge and interest higher than the maximum legal rate then in effect.

 

Section 4.07. Holdover. If Lessee remains in possession of the Properties after
the expiration of the term hereof, Lessee, at Lessor's option and within
Lessor's sole discretion, may be deemed a tenant on a month-to-month basis and
shall continue to pay Rentals and other Monetary Obligations in the amounts
herein provided, except that the Base Monthly Rental shall be automatically
increased to one hundred fifty percent (150%) of the last Base Monthly Rental
payable under this Lease, and Lessee shall comply with all the terms of this
Lease; provided that nothing herein nor the acceptance of Rental by Lessor shall
be deemed a consent to such holding over. Lessee shall defend, indemnify,
protect and hold the Indemnified Parties harmless from and against any and all
Losses resulting from Lessee's failure to surrender possession upon the
expiration of the Lease Term.

 

Section 4.08. Guaranty. On or before the execution of this Lease, Lessee shall
cause Guarantor to execute and deliver to Lessor the Guaranty.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF LESSEE

 

The representations and warranties of Lessee contained in this Article V are
being made to induce Lessor to enter into this Lease, and Lessor has relied, and
will continue to rely, upon such representations and warranties. Lessee
represents and warrants to Lessor as follows:

 

Section 5.01. Organization, Authority and Status of Lessee. Lessee has been duly
organized or formed, is validly existing and in good standing under the laws of
its state of formation and is qualified as a foreign limited liability company
to do business in any jurisdiction where such qualification is required. All
necessary and appropriate action has been taken to authorize the execution,
delivery and performance by Lessee of this Lease and of the other documents,
instruments and agreements provided for herein. Lessee is not, and if Lessee is
a "disregarded entity," the owner of such disregarded entity is not, a
"nonresident alien," "foreign corporation," "foreign partnership,'' "foreign
trust," "foreign estate," or any other "person" that is not a "United States
Person" as those terms are defined in the Code and the regulations promulgated
thereunder. The Person who has executed this Lease on behalf of Lessee is duly
authorized to do so.

 

Section 5.02. Enforceability. This Lease constitutes the legal, valid and
binding obligation of Lessee, enforceable against Lessee in accordance with its
terms.

 

Section 5.03. Litigation. There are no suits, actions, proceedings or
investigations pending, or to the best of its knowledge, threatened against or
involving any Lessee Entity or the Properties or the Improvements before any
arbitrator or Governmental Authority which might reasonably result in any
Material Adverse Effect.

 

 

 

 



 4 

 

 

Section 5.04. Absence of Breaches or Defaults. Lessee is not in default under
any document, instrument or agreement to which Lessee is a party or by which
Lessee, the Properties, the Improvements or any of Lessee's property is subject
or bound, which has had, or could reasonably be expected to result in, a
Material Adverse Effect. The authorization, execution, delivery and performance
of this Lease and the documents, instruments and agreements provided for herein
will not result in any breach of or default under any document, instrument or
agreement to which Lessee is a party or by which Lessee, the Properties, the
Improvements or any of Lessee's property is subject or bound.

 

Section 5.05. Compliance with OFAC Laws. None of the Lessee Entities, and no
individual or entity owning directly or indirectly any interest in any of the
Lessee Entities, is an individual or entity whose property or interests are
subject to being blocked under any of the OFAC Laws or is otherwise in violation
of any of the OFAC Laws; provided, however, that the representation contained in
this sentence shall not apply to any Person to the extent such Person's interest
is in or through a U.S. Publicly Traded Entity.

 

Section 5.06. Solvency. There is no contemplated, pending or threatened
Insolvency Event or similar proceedings, whether voluntary or involuntary,
affecting Lessee or any Lessee Entity. Lessee does not have unreasonably small
capital to conduct its business.

 

Section 5.07. Ownership. None of (i) Lessee, (ii) any Affiliate of Lessee, or
(iii) any Person owning ten percent (10%) or more of Lessee, owns, directly or
indirectly, ten percent (10%) or more of the total voting power or total value
of capital stock in STORE Capital Corporation.

 

ARTICLE VI

 

TAXES AND ASSESSMENTS; UTILITIES; INSURANCE

 

Section 6.01. Taxes.

 

(a)     Payment. Subject to the provisions of Section 6.01(b) below, Lessee
shall pay, prior to the earlier of delinquency or the accrual of interest on the
unpaid balance, all taxes and assessments of every type or nature assessed
against or imposed upon the Properties, the Improvements, Lessee or Lessor
during the Lease Term related to or arising out of this Lease and the activities
of the parties hereunder, including without limitation, (i) all taxes or
assessments upon the Properties, the Improvements or any part thereof and upon
any personal property located on the Properties, whether belonging to Lessor or
Lessee, or any tax or charge levied in lieu of such taxes and assessments; (ii)
all taxes, charges, license fees and or similar fees imposed by reason of the
use of the Properties or the Improvements by Lessee; (iii) all excise,
franchise, transaction, privilege, license, sales, use and other taxes upon the
Rental or other Monetary Obligations hereunder, the leasehold estate of either
party or the activities of either party pursuant to this Lease; and (iv) all
franchise, privilege or similar taxes of Lessor calculated on the value of the
Properties or on the amount of capital apportioned to the Properties.
Notwithstanding anything in clauses (i) through (iv) to the contrary, Lessee
shall not be obligated to pay or reimburse Lessor for any taxes based on the net
income of Lessor.

 

 

 



 5 

 

 

(b)     Right to Contest. Within thirty (30) days after each tax and assessment
payment is required by this Section 6.01 to be paid, Lessee shall provide Lessor
with evidence reasonably satisfactory to Lessor that taxes and assessments have
been timely paid by Lessee. In the event Lessor receives a tax bill, Lessor
shall use commercially reasonable efforts to forward said bill to Lessee within
fifteen (15) days of Lessor's receipt thereof. Lessee may, at its own expense,
contest or cause to be contested (in the case of any item involving more than
$10,000, after prior written notice to Lessor, which shall be given within
fifteen (15) days of Lessee's determination to contest any matter as permitted
herein), by appropriate legal proceedings conducted in good faith and with due
diligence, any above-described item or lien with respect thereto, provided that
(i) neither the Properties nor any interest therein would be in any danger of
being sold, forfeited or lost by reason of such proceedings; (ii) no Event of
Default has occurred and is continuing; (iii) if and to the extent required by
the applicable taxing authority and/or Lessor, Lessee posts a bond or takes
other steps acceptable to such taxing authority and/or Lessor that removes such
lien or stays enforcement thereof; (iv)  Lessee shall promptly provide Lessor
with copies of all notices received or delivered by Lessee and filings made by
Lessee in connection with such proceeding; and (v) upon termination of such
proceedings, it shall be the obligation of Lessee to pay the amount of any such
tax and assessment or part thereof as finally determined in such proceedings,
the payment of which may have been deferred during the prosecution of such
proceedings, together with any costs, fees (including attorneys' fees and
disbursements), interest, penalties or other liabilities in connection
therewith. Lessor shall at the request of Lessee, execute or join in the
execution of any instruments or documents necessary in connection with such
contest or proceedings, but Lessor shall incur no cost or obligation thereby.

 

Section 6.02. Utilities. Lessee shall contract, in its own name, for and pay
when due all charges for the connection and use of water, gas, electricity,
telephone, garbage collection, sewer use and other utility services supplied to
the Properties or the Improvements during the Lease Term. Under no circumstances
shall Lessor be responsible for any interruption of any utility service.

 

Section 6.03. Insurance.

 

(a)             Coverage. Throughout the Lease Term, Lessee shall maintain, with
respect to each of the Properties or the Improvements, at its sole expense, the
following types and amounts of insurance, in addition to such other insurance as
Lessor may reasonably require from time to time:

 

(i)         Insurance against loss or damage to real property and personal
property under an "all risk" or "special form" insurance policy, which shall
include coverage against all risks of direct physical loss, including but not
limited to loss by fire, lightning, wind, terrorism, and other risks normally
included in the standard ISO special form (and shall also include National Flood
and Excess Flood insurance for any Property located in Flood Zone A or Flood
Zone V, as designated by FEMA, or otherwise located in a flood zone area
identified by FEMA as a 100-year flood zone or special hazard area, and
earthquake insurance if any Property is located within a moderate to high
earthquake hazard zone as determined by an approved insurance company set forth
in Section 6.03(b)(x) below). Such policy shall also include soft costs, a joint
loss agreement, coverage for ordinance or law covering the loss of value of the
undamaged portion of the Properties and the Improvements, costs to demolish and
the increased costs of construction if any of the improvements located on, or
the use of, the Properties and the Improvements shall at any time constitute
legal non-conforming structures or uses. Ordinance or law limits shall be in an
amount equal to the full replacement cost for the loss of value of the undamaged
portion of the Properties and the Improvements and no less than 25% of the
replacement cost for costs to demolish and the increased cost of construction,
or in an amount otherwise specified by Lessor. Such insurance shall be in
amounts not less than 100% of the full insurable replacement cost values
(without deduction for depreciation), with an agreed amount endorsement or
without any coinsurance provision, and with sublimits satisfactory to Lessor, as
determined from time to time at Lessor's request but not more frequently than
once in any 12-month period.

 

 

 



 6 

 

 

(ii)         Commercial general liability insurance, including products and
completed operation liability, covering Lessor and Lessee against bodily injury
liability, property damage liability and personal and advertising injury,
including without limitation any liability arising out of the ownership,
maintenance, repair, condition or operation of every Property or adjoining ways,
streets, parking lots or sidewalks. Such insurance policy or policies shall
contain a broad form contractual liability endorsement under which the insurer
agrees to insure Lessee's obligations under Article X hereof to the extent
insurable, and a "severability of interest" clause or endorsement which
precludes the insurer from denying the claim of Lessee or Lessor because of the
negligence or other acts of the other, shall be in amounts of not less than
$10,000,000 per occurrence for bodily injury and property damage, and
$10,000,000 general aggregate per location, or such higher limits as Lessor may
reasonably require from time to time, and shall be of form and substance
satisfactory to Lessor. Such limits of insurance can be acquired through
Commercial General liability and Umbrella liability policies.

 

(iii)         Workers' compensation and Employers Liability insurance with
statutorily mandated limits covering all persons employed by Lessee on the
Properties and the Improvements in connection with any work done on or about any
of the Properties or the Improvements for which claims for death or bodily
injury could be asserted against Lessor, Lessee or the Properties.

 

(iv)         Business interruption insurance including Rental Value Insurance
payable to Lessor at all locations for a period of not less than twelve (12)
months. Such insurance is to follow the form of the real property "all risk" or
"special form" coverage and is not to contain a co-insurance clause. Such
insurance is to have a minimum of 180 days of extended period of indemnity.

 

(v)         Comprehensive Boiler and Machinery Insurance against loss or damage
from explosion of any steam or pressure boilers or similar apparatus, if any,
located in or about each Property and in an amount equal to the lesser of 25% of
the 100% replacement cost of each Property or $5,000,000.

 

(vi)         Such additional and/or other insurance and in such amounts as at
the time is customarily carried by prudent owners or tenants with respect to
improvements and personal property similar in character, location and use and
occupancy to each Property.

 

 

 



 7 

 

 

(b)Insurance Provisions. All insurance policies shall:

 



(i)         provide for a waiver of subrogation by the insurer as to claims
against Lessor, its employees and agents;

 

(ii)         be primary and provide that any "other insurance" clause in the
insurance policy shall exclude any policies of insurance maintained by Lessor
and the insurance policy shall not be brought into contribution with insurance
maintained by Lessor;

 

(iii)         contain deductibles not to exceed $25,000, other than earthquake
and flood deductibles which shall not exceed $50,000;

 

(iv)         contain a standard non-contributory mortgagee clause or endorsement
in favor of any Lender designated by Lessor;

 

(v)         provide that the policy of insurance shall not be terminated,
cancelled or amended without at least thirty (30) days' prior written notice to
Lessor and to any Lender covered by any standard mortgagee clause or
endorsement;

 

(vi)         be in amounts sufficient at all times to satisfy any coinsurance
requirements thereof;

 

(vii)         except for workers' compensation insurance referred to in Section
6.03(a)(iii) above, name Lessor and any Lessor Affiliate or Lender requested by
Lessor, as an "additional insured" with respect to liability insurance, and as
an "additional named insured" or "additional insured" with respect to real
property and rental value insurance, as appropriate and as their interests may
appear;

 

(viii)         be evidenced by delivery to Lessor and any Lender designated by
Lessor of an Acord Form 28 for property, business interruption and boiler &
machinery coverage (or any other form requested by Lessor) and an Acord Form

25 for commercial general liability, workers' compensation and umbrella coverage
(or any other form requested by Lessor); provided that in the event that either
such form is no longer available, such evidence of insurance shall be in a form
reasonably satisfactory to Lessor and any Lender designated by Lessor; and

 

(ix)         be issued by insurance companies licensed to do business in the
states where the Properties are located and which are rated no less than A-X by
Best's Insurance Guide or are otherwise approved by Lessor.



 

 



 8 

 

 

(c)            Additional Obligations. It is expressly understood and agreed
that (i) if any insurance required hereunder, or any part thereof, shall expire,
be withdrawn, become void by breach of any condition thereof by Lessee, or
become void or in jeopardy by reason of the failure or impairment of the capital
of any insurer, Lessee shall immediately obtain new or additional insurance
reasonably satisfactory to Lessor and any Lender designated by Lessor; (ii) the
minimum limits of insurance coverage set forth in this Section 6.03 shall not
limit the liability of Lessee for its acts or omissions as provided in this
Lease; (iii) Lessee shall procure policies for all insurance for periods of not
less than one year and shall provide to Lessor and any servicer or Lender of
Lessor certificates of insurance or, upon Lessor's request, duplicate originals
of insurance policies evidencing that insurance satisfying the requirements of
this Lease is in effect at all times; (iv) Lessee shall pay as they become due
all premiums for the insurance required by this Section 6.03; (v) in the event
that Lessee fails to comply with any of the requirements set forth in this
Section 6.03, within ten (10) days of the giving of written notice by Lessor to
Lessee, (A) Lessor shall be entitled to procure such insurance; and (B) any sums
expended by Lessor in procuring such insurance shall be Additional Rental and
shall be repaid by Lessee, together with lnterest thereon at the Default Rate,
from the time of payment by Lessor until fully paid by Lessee immediately upon
written demand therefor by Lessor; and (vi) Lessee shall malntaln all insurance
policies required in this Section 6.03 not to be cancelled, invalidated or
suspended on account of the conduct of Lessee, its officers, directors,
managers, members, employees or agents, or anyone acting for Lessee or any
subtenant or other occupant of the Properties, and shall comply with all policy
conditions and warranties at all times to avoid a forfeiture of all or a part of
any insurance payment.

 

(d)            Blanket Policies. Notwithstanding anything to the contrary in
this Section 6.03, any insurance which Lessee is required to obtain pursuant to
this Section 6.3        may be carried under a "blanket" policy or policies
covering other properties or liabilities of Lessee provided that such "blanket"
policy or policies otherwise comply with the provisions of this Section 6.03.

 

Section 6.04. Tax Impound. Upon the occurrence and continuation of such an Event
of Default and with respect to each Event of Default, in addition to any other
remedies, Lessor may require Lessee to pay to Lessor on the first day of each
month the amount that Lessor reasonably estimates will be necessary in order to
accumulate with Lessor sufficient funds in an impound account (which shall not
be deemed a trust fund) (the "Reserve") for Lessor to pay any and all real
estate taxes ("Real Estate Taxes") for the Properties and the Improvements for
the ensuing twelve (12) months, or, if due sooner, Lessee shall pay the required
amount immediately upon Lessor's demand therefor. Lessor shall, upon prior
written request of Lessee, provide Lessee with evidence reasonably satisfactory
to Lessee that payment of the Real Estate Taxes was made in a timely fashion. In
the event that the Reserve does not contain sufficient funds to timely pay any
Real Estate Taxes, upon Lessor's written notification thereof, Lessee shall,
within five (5) Business Days of such notice, provide funds to Lessor in the
amount of such deficiency. Lessor shall pay or cause to be paid directly to the
applicable taxing authorities any Real Estate Taxes then due and payable for
which there are funds in the Reserve; provided, however, that in no event shall
Lessor be obligated to pay any Real Estate Taxes in excess of the funds held in
the Reserve, and Lessee shall remain liable for any and all Real Estate Taxes,
including fines, penalties, interest or additional costs imposed by any taxing
authority (unless incurred as a result of Lessor's failure to timely pay Real
Estate Taxes for whichit had funds in the Reserve). Lessee shall cooperate fully
with Lessor in assuring that the Real Estate Taxes are timely paid. Lessor may
deposit all Reserve funds in accounts insured by any federal or state agency and
may commingle such funds with other funds and accounts of Lessor. Interest or
other gains from such funds, if any, shall be the sole property of Lessor. Upon
an Event of Default, in addition to any other remedies, Lessor may apply all
impounded funds in the Reserve against any sums due from Lessee to Lessor.
Lessor shall give to Lessee an annual accounting showing all credits and debits
to and from such impounded funds received from Lessee.

 

 

 



 9 

 

 

ARTICLE VII

 

MAINTENANCE; ALTERATIONS

 

Section 7.01. Condition of Property; Maintenance. Lessee hereby accepts the
Properties "AS IS" and "WHERE IS" with no representation or warranty of Lessor
as to the condition thereof. Lessee shall, at its sole cost and expense, be
responsible for (a) keeping all of the building, structures and improvements
erected on each of the Properties (including the Improvements) in good order and
repair, free from actual or constructive waste; (b) the repair or reconstruction
of any building, structures or improvements erected on the Properties (including
the Improvements) damaged or destroyed by a Casualty; (c) subject to Section
7.02, making all necessary structural, non-structural, exterior and interior
repairs and replacements to any building, structures or improvements erected on
the Properties; (d) operating, remodeling, updating and modernizing the
Properties and the Improvements in accordance with prudent business practices;
(e) (i) ensuring that no party encroaches upon any Property, (ii) protecting,
defending, indemnifying, releasing and holding the Indemnified Parties harmless
from and against any and all claims and Losses arising out of or in any way
relating to any encroachments and/or activities upon any Property caused by any
Person; and (iii) prosecuting any claims that Lessee seeks to bring against any
Person relating to Lessee's use and possession of any Property; and (f) paying
all operating costs of the Properties in the ordinary course of business. Lessee
waives any right to require Lessor to maintain, repair or rebuild all or any
part of the Properties or make repairs at the expense of Lessor pursuant to any
Legal Requirements at any time in effect. In no event may Lessee remove the
Improvements from the Property during the Lease Term.

 

Section 7.02. Alterations and Improvements. During the Lease Term, Lessee shall
not alter the exterior, structural, plumbing or electrical elements of the
Properties or the Improvements in any manner without the consent of Lessor,
which consent shall not be unreasonably withheld or conditioned; provided,
however, Lessee may undertake nonstructural alterations to the Properties or the
Improvements, costing less than $500,000 annually in the aggregate without
Lessor's prior written consent:(which may include ancillary work to the
plumbing, electrical, HVAC and other building systems in compliance with Legal
Requirements). If Lessor's consent is required hereunder and Lessor consents to
the making of any such alterations, the same shall be made by Lessee at Lessee's
sole expense by a licensed contractor. Any work at any time commenced by Lessee
on the Properties and the Improvements shall be prosecuted diligently to
completion, shall be of good workmanship and materials and shall comply fully
with all the terms of this Lease and all Legal Requirements. Upon completion of
any alterations costing $500,000 or more in the aggregate, Lessee shall promptly
provide Lessor with evidence of full payment to all laborers and materialmen
contributing to the alterations. Additionally, upon completion of any
alterations, Lessee shall promptly provide Lessor with (a) an architect's
certificate certifying the alterations to have been completed in conformity with
the plans and specifications (if the alterations are of such a nature as would
require the issuance of such a certificate from the architect); (b) a
certificate of occupancy (if the alterations are of such a nature as would
require the issuance of a certificate of occupancy); and (c) any other documents
or information reasonably requested by Lessor. Lessee shall keep the Properties
and the Improvements free from any liens arising out of any work performed on,
or materials furnished to, the Properties or the Improvements. Lessee shall
execute and file or record, as appropriate, a "Notice of Non-Responsibility," or
any equivalent notice permitted under applicable Law in the states where the
Properties are located which provides that Lessor is not responsible for the
payment of any costs or expenses relating to the additions or alterations. In no
event may Lessee remove the Improvements from the Property during the Lease
Term.

 

 

 

 



 10 

 

 

Section 7.03. Encumbrances. Without Lessor's prior written consent, such consent
not to be unreasonably withheld, conditioned or delayed, Lessee shall not grant
any easements on, over, under or above the Properties.

 

ARTICLE VIII

 

USE OF THE PROPERTIES; COMPLIANCE

 

Section 8.01. Use. During the Lease Term, without the prior written consent of
Lessor, such consent not to be unreasonably withheld, conditioned or delayed,
each of the Properties shall be used solely for the operation of a Permitted
Facility. Except during periods when a Property is untenantable due to Casualty
or Condemnation (and provided that Lessee continues to strictly comply with the
other terms and conditions of this Lease), Lessee shall at all times during the
Lease Term occupy the Properties and shall diligently operate its business on
the Properties. In the event that Lessee shall change the use of the Properties
or the concept or brand operated on the Properties, only as may be expressly
permitted herein or consented to by Lessor in writing, Lessee shall provide
Lessor with written notice of any such change and copies of the franchise
agreement(s) related to such new concept or brand, if any.

 

Section 8.02. Compliance. Lessee's use and occupation of each of the Properties,
and the condition thereof, shall, at Lessee's sole cost and expense, comply
fully with all Legal Requirements and all restrictions, covenants and
encumbrances of record, and any owner obligations under such Legal Requirements,
or restrictions, covenants and encumbrances of record, with respect to the
Properties, in either event, the failure with which to comply could have a
Material Adverse Effect. Without in any way limiting the foregoing provisions,
Lessee shall comply with all Legal Requirements relating to anti-terrorism,
trade embargos, economic sanctions, Anti-Money Laundering Laws, and the
Americans with Disabilities Act of 1990, as such act may be amended from time to
time, and all regulations promulgated thereunder, as it affects the Properties
now or hereafter in effect. Lessee shall obtain, maintain and comply with all
required licenses and permits, both governmental and private, to use and operate
the Properties as Permitted Facilities. Upon Lessor's written request from time
to time during the Lease Term, Lessee shall certify in writing to Lessor that
Lessee's representations, warranties and obligations under Section 5.05 and this
Section 8.02 remain true and correct in all material respects and have not been
breached. Lessee shall immediately notify Lessor in writing if any of such
representations, warranties or covenants are no longer true in all material
respects or have been breached or if Lessee has a reasonable basis to believe
that they may no longer be true or have been breached. In connection with such
an event, Lessee shall comply with all Legal Requirements and directives of
Governmental Authorities and, at Lessor's request, provide to Lessor copies of
all notices, reports and other communications exchanged with, or received from,
Governmental Authorities relating to such an event. Lessee shall also reimburse
Lessor for all reasonable Costs incurred by Lessor in evaluating the effect of
such an event on the Properties and this Lease, in obtaining any necessary
license from Governmental Authorities as may be necessary for Lessor to enforce
its rights under the Transaction Documents, and in complying with all Legal
Requirements applicable to Lessor as the result of the existence of such an
event and for any penalties or fines imposed upon Lessor as a result thereof.
Lessee will use its best efforts to prevent any act or condition to exist on or
about the Properties that will materially increase any insurance rate thereon,
except when such acts are required in the normal course of its business and
Lessee shall pay for such increase. Lessee agrees that it will defend, indemnify
and hold harmless the Indemnified Parties from and against any and all Losses
caused by, incurred or resulting from Lessee's failure to comply with its
obligations under this Section.

 

 

 



 11 

 

 

Section 8.03. Environmental.

 

(a)             Covenants.

 

(i)         Lessee covenants to Lessor during the Lease Term, subject to the
limitations of subsection (ii) below, as follows:

 

(A)            All uses and operations on or of the Properties, whether by
Lessee or any other Person, shall be in compliance with all Environmental Laws
and permits issued pursuant thereto.

 

(B)            There shall be no Releases in, on, under or from the Properties,
except in Permitted Amounts.

 

(C)            There shall be no Hazardous Materials or Regulated Substances in,
on or under the Properties, except in Permitted Amounts. Above and below ground
storage tanks shall be properly permitted and only used as permitted.

 

(D)            Lessee shall keep the Properties or cause the Properties to be
kept free and clear of all Environmental Liens, whether due to any act or
omission of Lessee or any other Person.

 

(E)            Lessee shall not act or failto act or allow any other tenant,
occupant, guest, customer or other user of the Properties to act or fail to act
in any way that (1) materially increases a risk to human health or the
environment, (2) poses an unreasonable or unacceptable risk of harm to any
Person or the environment (whether on or off any of the Properties), (3) has a
Material Adverse Effect, (4) is contrary to any material requirement set forth
in the insurance policies maintained by Lessee or Lessor, (5) violates any
covenant, condition, agreement or easement applicable to the Properties in a
material respect, or (6) would result in any reopening or reconsideration of any
prior investigation or causes a new investigation by a Governmental Authority
having jurisdiction over any Property.

 

(F)             Lessee shall, at its sole cost and expense, fully and
expeditiously cooperate in all activities pursuant to this Section 8.04,
including but not limited to providing all relevant information and making
knowledgeable persons available for interviews.

 

(ii)         Notwithstanding any provision of this Lease to the contrary, an
Event of Default shall not be deemed to have occurred as a result of the failure
of Lessee to satisfy any one or more of the covenants set forth in subsections
(A) through (E) above provided that Lessee shall be in compliance with the
requirements of any Governmental Authority with respect to the Remediation of
any Release at the Properties.

 

 

 



 12 

 

 

(b)            Notification Requirements. Lessee shall immediately notify Lessor
in writing upon Lessee obtaining actual knowledge of (i) any Releases or
Threatened Releases in, on, under or from any of the Properties other than in
Permitted Amounts, or migrating towards any of the Properties; (ii) any
non-compliance with any Environmental Laws related in any way to any of the
Properties; (iii) any actual or potential Environmental Lien or activity use
limitation; (iv) any required or proposed Remediation of environmental
conditions relating to any of the Properties required by applicable Governmental
Authorities; and (v) any written or oral notice or other communication of which
Lessee becomes aware from any source whatsoever (including but not limited to a
Governmental Authority) relating in any way to Hazardous Materials, Regulated
Substances or above or below ground storage tanks, or Remediation thereof at or
on any of the Properties, other than in Permitted Amounts, possible liability of
any Person relating to any of the Properties pursuant to any Environmental Law,
other environmental conditions in connection with any of the Properties, or any
actual or potential administrative or judicial proceedings in connection with
anything referred to in this Section. Lessee shall, upon Lessor's written
request, deliver to Lessor a certificate stating that Lessee is and has been in
full compliance with all of the environmental representations, warranties and
covenants in this Lease.

 

(c)             Remediation. Lessee shall, at its sole cost and expense, and
without limiting any other provision of this Lease, effectuate any Remediation
required by any Governmental Authority of any condition (including, but not
limited to, a Release or Threatened Release) in, on, under or from the
Properties and take any other reasonable action deemed necessary by any
Governmental Authority for protection of human health or the environment. Should
Lessee fail to undertake any required Remediation in accordance with the
preceding sentence, Lessor, after written notice to Lessee and Lessee's failure
to immediately undertake such Remediation, shall be permitted to complete such
Remediation, and all Costs incurred in connection therewith shall be paid by
Lessee. Any Cost so paid by Lessor, together with interest at the Default Rate,
shall be deemed to be Additional Rental hereunder and shall be immediately due
from Lessee to Lessor.

 

(d)             Indemnification. Lessee shall, at its sole cost and expense,
protect, defend, indemnify, release and hold harmless each of the Indemnified
Parties from and

against any and all Losses, including, but not limited to, all Costs of
Remediation (whether or not performed voluntarily), arising out of or in any way
relating to any Environmental Laws, Hazardous Materials, Regulated Substances,
above or below ground storage tanks, or other environmental matters concerning
the Properties or the Improvements. It is expressly understood and agreed that
Lessee's obligations under this Section shall survive the expiration or earlier
termination of this Lease for any reason.

 

(e)             Right of Entry. In the event that Lessor has a reasonable basis
to believe that a Release or a violation of any Environmental Law has occurred,
Lessor and any other Person designated by Lessor, including but not limited to
any receiver, any representative of a Governmental Authority, and any
environmental consultant, shall have the right, but not the obligation, to enter
upon the Properties at all reasonable times to assess any and all aspects of the
environmental condition of any Property and its use, including but not limited
to conducting any environmental assessment or audit (the scope of which shall be
determined in Lessor's sole and absolute discretion) and taking samples of soil,
groundwater or other water, air, or building materials, and conducting other
invasive testing. Lessee shall cooperate with and provide access to Lessor and
any other Person designated by Lessor. Any such assessment or investigation
shall be at Lessee's sole cost and expense.

 

(f) Survival. The obligations of Lessee and the rights and remedies of Lessor
under this Section 8.03 shall survive the termination, expiration and/or release
of this Lease.

 

 

 



 13 

 

 

ARTICLE IX

 

ADDITIONAL COVENANTS

 

Section 9.01. Performance at Lessee's Expense. Lessee acknowledges and confirms
that Lessor may impose reasonable administrative, processing or servicing fees,
and collect its reasonable attorneys' fees, costs and expenses in connection
with (a) any modification, amendment (other than for the Extension Options) and
termination of this Lease requested by Lessee; (b) any release or substitution
of Properties requested by Lessee; (c) the procurement of consents, waivers and
approvals with respect to the Properties or any matter related to this Lease
requested by Lessee; (d) the review of any assignment or sublease or proposed
assignment or sublease or the preparation or review of any subordination or
non-disturbance agreement requested by Lessee not to exceed $1,000; (e) the
collection, maintenance and/or disbursement of reserves created under this Lease
or the other Transaction Documents (following an Event of Default); and (f)
inspections required to make certain determinations under this Lease or the
other Transaction Documents following Lessor's reasonable belief of a breach
under this Lease or any other Transaction Documents.

 

Section 9.02. Inspection. Lessor and its authorized representatives shall have
the right, at all reasonable times and upon giving reasonable prior notice
(except in the event of an emergency, in which case no prior notice shall be
required), to enter the Properties or any part thereof and inspect the same up
to three (3) times in one calendar year or at any time in the event Lessor has a
reasonable basis to believe an Event of Default has occurred and is continuing.
Lessee hereby waives any claim for damages for any injury or inconvenience to or
interference with Lessee's business, any loss of occupancy or quiet enjoyment of
the Properties and any other loss occasioned by such entry, but, subject to
Section 10.01, excluding damages arising as a result of the gross negligence or
willful misconduct of Lessor.

 

Section 9.03. Financial Information.

 

(a)             Financial Statements. Within thirty (30) days after the end of
each fiscal quarter and within one hundred twenty (120) days after the end of
each fiscal year of Lessee and Lessee Reporting Entities, Lessee shall deliver
to Lessor complete (and audited in the case of year-end statements) consolidated
financial statements that consolidate Lessee and Lessee Reporting Entities,
including a balance sheet, profit and loss statement, statement of stockholders'
equity and statement of cash flows and all other related schedules for the
fiscal period then ended, such statements to detail separately interest expense,
income taxes, non-cash expenses, non-recurring expenses, operating lease expense
and current portion of long-term debt - capital leases. All such financial
statements shall be prepared in accordance with GMP, and shall be certified to
be accurate and complete by an officer or director of each Lessee Reporting
Entity.

 

In addition, in the event Lessee Reporting Entities operate fifteen (15) or more
locations (seven (7) in addition to the Properties under this Lease), Lessee and
Lessee Reporting Entities shall provide income statements for the business at
each of the Properties within thirty (30) days after the end of each fiscal
quarter and one hundred and twenty (120) days after the end of each fiscal year;
and in such event (15 or more locations) andif Lessee's business at the
Properties is ordinarily consolidated with other business for financial
statements purposes, a separate profit and loss statement shall be provided
showing separately the sales, profits and losses pertaining to each Property
with interest expense, income taxes, non-cash expenses, non-recurring expenses
and operating lease expense (rent), with the basis for allocation of overhead or
other charges being clearly set forth in accordance with Schedule 9.03.

 

 

 

 



 14 

 

 

(b)             Other Information. Notwithstanding any provision contained
herein, upon request at any time, Lessee will provide to Lessor, at no
additional cost or expense to Lessee1 any and all financial information and/or
financial statements of Lessee Reporting Entities (and in the form or forms) as
reasonably requested by Lessor if required in connection with Lessor's filings
with or disclosures to the Securities and Exchange Commission or other
Governmental Authority.

 

Section 9.04. OFAC Laws. Upon receipt of notice or upon actual knowledge
thereof, Lessee shall immediately notify Lessor in writing if any Person owning
(directly or indirectly) any interest in any of the Lessee Entities, or any
director, officer, shareholder, member, manager or partner of any of such
holders is a Person whose property or interests are subject to being blocked
under any of the OFAC Laws, or is otherwise in violation of any of the OFAC
Laws, or is under investigation by any Governmental Authority for, or has been
charged with, or convicted of, drug trafficking, terrorist-related activities or
any violation of the Anti-Money Laundering Laws, has been assessed civil
penalties under these or related Laws, or has had funds seized or forfeited in
an action under these or related Laws;provided, however, that the covenant in
this Section 9.04 shall not apply to any Person to the extent such Person's
interest is in or through a U.S. Publicly Traded Entity.

 

Section 9.05. Estoppel Certificate. At any time, and from time to time, up to
twice in one calendar year (other than in the instance of a proposed sale of the
Property), Lessee shall, promptly and in no event later than ten (10) days after
a request from Lessor or any Lender or mortgagee of Lessor, execute, acknowledge
and deliver to Lessor or such Lender or mortgagee, as the case may be, a
certificate in the form supplied by Lessor, certifying: (a) that Lessee has
accepted the Properties; (b) that this Lease is in full force and effect and has
not been modified (or if modified, setting forth all modifications), or, if this
Lease is not in full force and effect, the certificate shall so specify the
reasons therefor; (c) the commencement and expiration dates of the Lease Term;
(d) the date to which the Rentals have been paid under this Lease and the amount
thereof then payable; (e) whether there are then any existing defaults by Lessor
in the performance of its obligations under this Lease, and, if there are any
such defaults, specifying the nature and extent thereof; (f) that no notice has
been received by Lessee of any default under this Lease which has not been
cured, except as to defaults specified in the certificate; (g) the capacity of
the Person executing such certificate, and that such Person is duly authorized
to execute the same on behalf of Lessee; (h) that neither Lessor nor any Lender
or mortgagee has actual involvement in the management or control of decision
making related to the operational aspects or the day-to-day operation of the
Properties, including any handling or disposal of Hazardous Materials or
Regulated Substances; and (i) any other information reasonably requested by
Lessor or any Lender or mortgagee, as the case may be. If Lessee shall fail or
refuse to sign a certificate in accordance with the provisions of this Section
within ten (10) days following a request by Lessor, Lessee irrevocably
constitutes and appoints Lessor as its attorney-in-fact to execute and deliver
the certificate to any such third party, it being stipulated that such power of
attorney is coupled with an interest and is irrevocable and binding.

 

 

 



 15 

 

 

ARTICLE X

 

RELEASE AND INDEMNIFICATION

 

Section 10.01. Release and Indemnification. Lessee agrees to use and occupy the
Properties at its own risk and hereby releases Lessor and Lessor's agents and
employees from all claims for any damage or injury to the full extent permitted
by Law. Lessee agrees that Lessor shall not be responsible or liable to Lessee
or Lessee's employees, agents, customers, licensees or invitees for bodily
injury, personal injury or property damage occasioned by the acts or omissions
of any other lessee or any other Person. Lessee agrees that any employee or
agent to whom the Properties or any part thereof shall be entrusted by or on
behalf of Lessee shall be acting as Lessee's agent with respect to the
Properties or any part thereof, and neither Lessor nor Lessor's agents,
employees or contractors shall be liable for any loss of or damage to the
Properties or any part thereof. Lessee shall indemnify, protect, defend and hold
harmless each of the Indemnified Parties from and against any and all Losses
(excluding Losses suffered by an Indemnified Party arising out of the gross
negligence or willful misconduct of such Indemnified Party; provided, however,
that the term "gross negligence" shall not include gross negligence imputed as a
matter of Law to any of the Indemnified Parties solely by reason of Lessor's
interest in any Property or Lessor's failure to act in respect of matters which
are or were the obligation of Lessee under this Lease) caused by, incurred or
resulting from Lessee's operations or by Lessee's use and occupancy of the
Properties or the Improvements, whether relating to its original design or
construction, latent defects, alteration, maintenance, use by Lessee or any
Person thereon, supervision or otherwise, or from any breach of, default under,
or failure to perform, any term or provision of this Lease by Lessee, its
officers, employees, agents or other Persons. It is expressly understood and
agreed that Lessee's obligations under this Section shall survive the expiration
or earlier termination of this Lease for any reason whatsoever.

 

ARTICLE XI

 

CONDEMNATION AND CASUALTY

 

Section 11.01. Notification. Lessee shall promptly give Lessor written notice of
(a)  any Condemnation of any of the Properties or the Improvements, (b) the
commencement of any proceedings or negotiations which might result in a
Condemnation of any of the Properties, and (c) any Casualty to any of the
Properties, the Improvements, or any part thereof. Such notice shall provide a
general description of the nature and extent of such Condemnation, proceedings,
negotiations or Casualty, and shall include copies of any documents or notices
received in connection therewith. Thereafter, Lessee shall promptly send Lessor
copies of all notices, correspondence and pleadings relating to any such
Condemnation, proceedings, negotiations or Casualty.

 

Section 11.02. Total Condemnation. In the event of a Condemnation of all or
substantially all of any of the Properties, and if as a result of such
Condemnation:(i) access to a Property to and from the publicly dedicated roads
adjacent to such Property as of the Effective Date is permanently and materially
impaired such that Lessee no longer has access to such dedicated road; (ii)
there is insufficient parking to operate such Property as a Permitted Facility
under applicable Laws; or (iii) the Condemnation includes a portion of the
building such that the remaining portion is unsuitable for use as a Permitted
Facility, as determined by Lessee in the exercise of good faith business
judgment (and Lessee provides to Lessor an officer's certificate executed by an
officer of Lessee certifying to the same) (each such event, a "Total
Condemnation"), then, in such event:

 

(a)             Termination of Lease. On the date of the Total Condemnation, all
obligations of either party hereunder with respect to the applicable Property
shall cease and the Base Annual Rental shall be reduced as set forth in Section
11.03(c) below; provided, however, that Lessee's obligations to the Indemnified
Parties under any indemnification provisions of this Lease with respect to such
Property and Lessee's obligation to pay Rental and all other Monetary
Obligations (whether payable to Lessor or a third party) accruing under this
Lease with respect to such Property prior to the date of termination shall
survive such termination. If the date of such Total Condemnation is other than
the first day of a month, the Base Monthly Rental for the month in which such
Total Condemnation occurs shall be apportioned based on the date of the Total
Condemnation.

 

(b)             Net Award. Lessor shall be entitled to receive the entire Net
Award in connection with a Total Condemnation and except as set forth in Section
11.07 below, without deduction for any estate vested in Lessee by this Lease,
and Lessee hereby expressly assigns to Lessor all of its right, title and
interest in and to every such Net Award and agrees that Lessee shall not be
entitled to any Net Award or other payment for the value of Lessee's leasehold
interest in this Lease.

 

 

 



 16 

 

 

Section 11.03. Partial Condemnation or Casualty. In the event of a Condemnation
which is not a Total Condemnation (each such event, a "Partial Condemnation"),
or in the event of a Casualty:

 

(a)         Net Awards. All Net Awards shall be paid to Lessor.

 

(b)         Continuance of Lease. This Lease shall continue in full force and
effect upon the following terms:

 

(i)         All Rental and other Monetary Obligations due under this Lease shall
continue unabated.

 

(ii)         Lessee shall promptly commence and diligently prosecute restoration
of such Property to the same condition, as nearly as practicable, as prior to
such Partial Condemnation or Casualty as approved by Lessor. Subject to the
terms and provisions of the Mortgages and upon the written request of Lessee
(accompanied by evidence reasonably satisfactory to Lessor that such amount has
been paid or is due and payable and is properly part of such costs, and that
Lessee has complied with the terms of Section 7.02 in connection with the
restoration), Lessor shall promptly make available in installments, subject to
reasonable conditions for disbursement imposed by Lessor, an amount up to but
not exceeding the amount of any Net Award received by Lessor with respect to
such Partial Condemnation or Casualty. Prior to the disbursement of any portion
of the Net Award with respect to a Casualty, Lessee shall provide evidence
reasonably satisfactory to Lessor of the payment of restoration expenses by
Lessee up to the amount of the insurance deductible applicable to such Casualty.
Lessor shall be entitled to keep any portion of the Net Award which may be in
excess of the cost of restoration, and Lessee shall bear all additional Costs of
such restoration in excess of the Net Award.

 

(c)         Rental. Upon removal of a Property pursuant to Section 11.02 or
Section 11.03, the Base Annual Rental shall be reduced by an amount equal to the
Lease Rate multiplied by the Net Award.

 

Section 11.04. Temporary Taking. In the event of a Condemnation of all or any
part of any Property for a temporary use (a "Temporary Taking"), this Lease
shall remain in full force and effect without any reduction of Base Annual
Rental, Additional Rental or any other Monetary Obligation payable hereunder.
Except as provided below, Lessee shall be entitled to the entire Net Award for a
Temporary Taking, unless the period of occupation and use by the condemning
authorities shall extend beyond the date of expiration of this Lease, in which
event the Net Award made for such Temporary Taking shall be apportioned between
Lessor and Lessee as of the date of such expiration. At the termination of any
such Temporary Taking, Lessee will, at its own cost and expense and pursuant to
the provisions of Section 7.02, promptly commence and complete restoration of
such Property.

 

Section 11.05. Adjustment of Losses. Any loss under any property damage
insurance required to be maintained by Lessee shall be adjusted by Lessor and
Lessee. Any Net Award relating to a Total Condemnation or a Partial Condemnation
shall be adjusted by Lessor or, at Lessor's election, Lessee. Notwithstanding
the foregoing or any other provisions of this Section 11.05 to the contrary, if
at the time of any Condemnation or any Casualty or at any time thereafter an
Event of Default shall have occurred and be continuing, Lessor is hereby
authorized and empowered but shall not be obligated, in the name and on behalf
of Lessee and otherwise, to file and prosecute Lessee's claim, if any, for a Net
Award on account of such Condemnation or such Casualty and to collect such Net
Award and apply the same to the curing of such Event of Default and any other
then existing Event of Default under this Lease and/or to the payment of any
amounts owed by Lessee to Lessor under this Lease, in such order, priority and
proportions as Lessor in its discretion shall deem proper.

 

 

 



 17 

 

 

Section 11.06. Lessee Obligation in Event of Casualty. During all periods of
time following a Casualty, Lessee shall take reasonable steps to ensure that the
affected Property is secure and does not pose any risk of harm to any adjoining
property and Persons (including owners or occupants of such adjoining property).

 

Section 11.07. Lessee Awards and Payments. Notwithstanding any provision
contained in this Article XI, Lessee shall be entitled to claim and receive any
award or payment from the condemning authority expressly granted for the taking
of any personal property owned by Lessee, any insurance proceeds with respect to
any personal property owned by Lessee, the interruption of its business and
moving expenses (subject, however, to the provisions of Section 6.03(a)(iv)
above).

 

ARTICLE XII

 

DEFAULT, CONDITIONAL LIMITATIONS,

REMEDIES AND MEASURE OF DAMAGES

 

Section 12.01. Event of Default. Each of the following shall be an event of
default by Lessee under this Lease (each, an "Event of Default"):

 

(a)             if any representation or warranty of Lessee set forth in this
Lease is false in any material respect when made;

 

(b)             if any Rental due under this Lease is not paid when due;
provided, however, any delay in the payment of Rental as a result of a technical
error in the wiring and/or automated clearinghouse process shall not constitute
an Event of Default hereunder so long as the same is corrected within two (2)
Business Days of the date Lessee receives notice thereof;

 

(c)             if Lessee fails to pay, prior to delinquency, any taxes,
assessments or other charges the failure of which to pay will result in the
imposition of a lien against any of the Properties or the Improvements;

 

(d)             if Lessee vacates or abandons any Property;

 

(e)             f there is an Insolvency Event affecting Lessee or the
Guarantor;

 

(f)               if Lessee fails to observe or perform any of the other
covenants, conditions or obligations of Lessee in this Lease;provided, however,
if any such failure is within the reasonable power of Lessee to promptly cure,
all as determined by Lessor in its reasonable discretion, then such failure
shall not constitute an Event of Default hereunder, unless otherwise expressly
provided herein, unless and until Lessor shall have given Lessee notice thereof
and a period of thirty (30) days shall have elapsed, during which period Lessee
may correct or cure such failure, upon failure of which an Event of Default
shall be deemed to have occurred hereunder without further notice or demand of
any kind being required. If such failure cannot reasonably be cured within such
thirty (30)-day period, as determined by Lessor in its reasonable discretion,
and Lessee is diligently pursuing a cure of such failure, then Lessee shall have
a reasonable period to cure such failure beyond such thirty (30)-day period,
which shall in no event exceed ninety (90) days after receiving notice of such
failure from Lessor. If Lessee shall fail to correct or cure such failure within
such ninety (90)-day period, an Event of Default shall be deemed to have
occurred hereunder without further notice or demand of any kind being required;

 

 

 

 



 18 

 

 

(g)            if a final, nonappealable judgment is rendered by a court against
Lessee which has a Material Adverse Effect, and is not discharged or provision
made for such discharge within ninety (90) days from the date of entry thereof;

 

(h)             if Lessee shall be liquidated or dissolved or shall begin
proceedings towards its liquidation or dissolution;

 

(i)               if the estate or interest of Lessee in any of the Properties
shall be levied upon or attached in any proceeding and such estate or interest
is about to be sold or transferred or such process shall not be vacated or
discharged within ninety (90) days after it is made; or

 

(j)               if there is an "Event of Default" or other breach or default
by Lessee or the Guarantor under any of the other Transaction Documents or any
Other Agreement , after the passage of all applicable notice and cure or grace
periods; provided, however, in the event that this Lease has been the subject of
a Securitization and any Other Agreement has not been the subject of the same
Securitization or any series relating to such Securitization, an "Event of
Default" under such Other Agreement shall not constitute an Event of Default
under this Lease;

 

(k)             if Lessor does not acquire the Improvements upon expiration of
the Lease Term (including any applicable Extension Term), or upon any other
termination of this Lease.

 

Section 12.02. Remedies. Upon the occurrence of an Event of Default, with or
without notice or demand, except as otherwise expressly provided herein or such
other notice as may be required by statute and cannot be waived by Lessee,
Lessor shall be entitled to exercise, at its option, concurrently, successively,
or in any combination, all remedies available at Law or in equity, including,
without limitation, any one or more of the following:

 

(a)            to terminate this Lease, whereupon Lessee's right to possession
of the Properties shall cease and this Lease, except as to Lessee's liability,
shall be terminated;

 

(b)             to the extent not prohibited by applicable Law, to (i) re-enter
and take possession of the Properties (or any part thereof), any fixtures of
Lessee upon the Properties and, to the extent permissible, permits and other
rights or privileges of Lessee pertaining to the use and operation of the
Properties, and (ii) expel Lessee and those claiming under or through Lessee,
without being deemed guilty in any manner of trespass or becoming liable for any
loss or damage resulting therefrom, without resort to legal or judicial process,
procedure or action. No notice from Lessor hereunder or under a forcible entry
and detainer statute or similar Law shall constitute an election by Lessor to
terminate this Lease unless such notice specifically so states. If Lessee shall,
after default, voluntarily give up possession of the Properties to Lessor,
deliver to Lessor or its agents the keys to the Properties, or both, such
actions shall be deemed to be in compliance with Lessor's rights and the
acceptance thereof by Lessor or its agents shall not be deemed to constitute a
termination of the Lease. Lessor reserves the right following any re-entry
and/or reletting to exercise its right to terminate this Lease by giving Lessee
written notice thereof, in which event this Lease will terminate;

 

 

 



 19 

 

 

(c)             to bring an action against Lessee for any damages sustained by
Lessor or any equitable relief available to Lessor and to the extent not
prohibited by applicable Law, to seize all fixtures upon the Properties which
Lessee owns or in which it has an interest, and to dispose thereof in accordance
with the Laws prevailing at the time and place of such seizure or to remove all
or any portion of such property and cause the same to be stored in a public
warehouse or elsewhere at Lessee's sole expense, without becoming liable for any
loss or damage resulting therefrom and without resorting to legal or judicial
process, procedure or action;

 

(d)             to relet the Properties or any part thereof for such term or
terms (including a term which extends beyond the original Lease Term), at such
rentals and upon such other terms as Lessor, in its sole discretion, may
determine, with all proceeds received from such reletting being applied to the
Rental and other Monetary Obligations due from Lessee in such order as Lessor
may, in its sole discretion, determine, which other Monetary Obligations
include, without limitation, all repossession costs, brokerage commissions,
attorneys' fees and expenses, alteration, remodeling and repair costs and
expenses of preparing for such reletting. Except to the extent required by
applicable Law, Lessor shall have no obligation to relet the Properties or any
part thereof and shall in no event be liable for refusal or failure to relet the
Properties or any part thereof, or, in the event of any such reletting, for
refusal or failure to collect any rent due upon such reletting, and no such
refusal or failure shall operate to relieve Lessee of any liability under this
Lease or otherwise to affect any such liability. Lessor reserves the right
following any re-entry and/or reletting to exercise its right to terminate this
Lease by giving Lessee written notice thereof, in which event this Lease will
terminate as specified in said notice;

 

(e)             except to the extent prohibited by applicable Law to accelerate
and recover from Lessee all Rental and other Monetary Obligations due and owing
and scheduled to become due and owing under this Lease both before and after the
date of such breach for the entire original scheduled Lease Term;

 

(f)               to recover from Lessee all Costs paid or incurred by Lessor as
a result of such breach, regardless of whether or not legal proceedings are
actually commenced;

 

(g)            to immediately or at any time thereafter, and with or without
notice, at Lessor's sole option but without any obligation to do so, correct
such breach or default and charge Lessee all Costs incurred by Lessor therein.
Any sum or sums so paid by Lessor, together with interest at the Default Rate,
shall be deemed to be Additional Rental hereunder and shall be immediately due
from Lessee to Lessor. Any such acts by Lessor in correcting Lessee's breaches
or defaults hereunder shall not be deemed to cure said breaches or defaults or
constitute any waiver of Lessor's right to exercise any or all remedies set
forth herein;

 

(h)            to immediately or at any time thereafter, and with or without
notice, except as required herein, set off any money of Lessee held by Lessor
under this Lease or any other Transaction Document or any Other Agreement
against any sum owing by Lessee hereunder;

 

 

 



 20 

 

 

(i)               Without limiting the generality of the foregoing or limiting
in any way the rights of Lessor under this Lease or otherwise under applicable
Laws, at any time after the occurrence, and during the continuance, of an Event
of Default, Lessor shall be entitled to apply for and have a receiver appointed
under applicable Law by a court of competent jurisdiction (by ex parte motion
for appointment without notice) in any action taken by Lessor to enforce its
rights and remedies hereunder in order to protect and preserve Lessor's interest
under this Lease or in the Properties, the Improvements, and the Personalty, and
in connection therewith, LESSEE HEREBY IRREVOCABLY CONSENTS TO AND WAIVES ANY
RIGHT TO OBJECT TO OR OTHERWISE CONTEST THE APPOINTMENT OF A RECEIVER AFTER THE
OCCURRENCE, AND DURING THE CONTINUANCE, OF AN EVENT OF DEFAULT; and/or

 

(j)             to seek any equitable relief available to Lessor, including,
without limitation, the right of specific performance.

 

Section 12.03. Cumulative Remedies. All powers and remedies given by Section
12.02 to Lessor, subject to applicable Law, shall be cumulative and not
exclusive of one another or of any other right or remedy or of any other powers
and remedies available to Lessor under this Lease, by judicial proceedings or
otherwise, to enforce the performance or observance of the covenants and
agreements of Lessee contained in this Lease, and no delay or omission of Lessor
to exercise any right or power accruing upon the occurrence of any Event of
Default shall impair any other or subsequent Event of Default or impair any
rights or remedies consequent thereto. Every power and remedy given by this
Section or by Law to Lessor may be exercised from time to time, and as often as
may be deemed expedient, by Lessor, subject at all times to Lessor's right in
its sole judgment to discontinue any work commenced by Lessor or change any
course of action undertaken by Lessor.

 

Section 12.04. Lessee Waiver. Lessee hereby expressly waives, for itself and all
Persons claiming by, through and under Lessee, including creditors of all kinds,
(a) any right and privilege which Lessee has under any present or future Legal
Requirements to redeem the Properties or to have a continuance of this Lease for
the Lease Term after termination of Lessee's right of occupancy by order or
judgment of any court or by any legal process or writ, or under the terms of
this Lease; (b) the benefits of any present or future Legal Requirement that
exempts property from liability for debt or for distress for rent; (c) any
present or future Legal Requirement relating to notice or delay in levy of
execution in case of eviction of a tenant for nonpayment of rent; and (d) any
benefits and lien rights which may arise pursuant to any present or future Legal
Requirement.

 

 

 



 21 

 

 

ARTICLE XIII

 

MORTGAGE, SUBORDINATION AND ATTORNMENT

 

Section 13.01. No Liens. Lessor's interest in this Lease and/or the Properties
shall not be subordinate to any liens or encumbrances placed upon the Properties
by or resulting from any act of Lessee, and nothing herein contained shall be
construed to require such subordination by Lessor. NOTICE IS HEREBY GIVEN THAT
LESSEE IS NOT AUTHORIZED TO PLACE OR ALLOW TO BE PLACED ANY LIEN, MORTGAGE, DEED
OF TRUST, DEED TO SECURE DEBT, SECURITY INTEREST OR ENCUMBRANCE OF ANY KIND UPON
OF THE PROPERTIES, THE IMPROVEMENTS OR LESSEE'S LEASEHOLD INTEREST IN THE
PROPERTY, AND ANY SUCH PURPORTED TRANSACTION SHALL BE VOID.

 

Section 13.02. Subordination. This Lease at all times shall automatically be
subordinate to the lien of any and all Mortgages now or hereafter placed upon
any of the Properties by Lessor, and Lessee covenants and agrees to execute and
deliver, upon demand, such further instruments subordinating this Lease to the
lien of any or all such Mortgages as shall be desired by Lessor, or any present
or proposed mortgagees under trust deeds, upon the condition that Lessee shall
have the right to remain in possession of the Properties under the terms of this
Lease, notwithstanding any default in any or all such Mortgages, or after the
foreclosure of any such Mortgages, so long as no Event of Default shall have
occurred and be continuing.

 

Section 13.03. Attornment. In the event any purchaser or assignee of any Lender
at a foreclosure sale acquires title to any of the Properties, or in the event
that any Lender or any purchaser or assignee otherwise succeeds to the rights of
Lessor as landlord under this Lease, Lessee shall attorn to Lender or such
purchaser or assignee, as the case may be (a "Successor Lessor"), and recognize
the Successor Lessor as lessor under this Lease, and, subject to the provisions
of this Article XIII, this Lease shall continue in full force and effect as a
direct lease between the Successor Lessor and Lessee, provided that the
Successor Lessor shall only be liable for any obligations of Lessor under this
Lease which accrue after the date that such Successor Lessor acquires title. The
foregoing provision shall be self-operative and effective without the execution
of any further instruments.

 

Section 13.04. Execution of Additional Documents. Although the provisions in
this Article XIII shall be self-operative and no future instrument of
subordination shall be required, upon request by Lessor, Lessee shall execute
and deliver such additional reasonable instruments as may be reasonably required
for such purposes.

 

Section 13.05. Notice to Lender. Lessee shall give written notice to any Lender
having a recorded lien upon any of the Properties, the Improvements or any part
thereof of which Lessee has been notified of any breach or default by Lessor of
any of its obligations under this Lease and give such Lender at least sixty (60)
days beyond any notice period to which Lessor might be entitled to cure such
default before Lessee may exercise any remedy with respect thereto.

 

 

 



 22 

 

 

ARTICLE XIV

 

ASSIGNMENT

 

Section 14.01. Assignment by Lessor. As a material lnducement to Lessor's
willingness to enter into the transactions contemplated by this Lease (the
"Transaction") and the other Transaction Documents, Lessee hereby agrees that
Lessor may, from time to time and at any time and without the consent of Lessee,
engage in all or any combination of the following, or enter into agreements in
connection with any of the following or in accordance with requirements that may
be imposed by applicable securities, tax or other Laws: (a) the sale,
assignment, grant, conveyance, transfer, financing, re-financing, purchase or
re-acquisition of all, less than all or any portion of the Properties, this
Lease or any other Transaction Document, Lessor's right, title and interest in
this Lease or any other Transaction Document, the servicing rights with respect
to any of the foregoing, or participations in any of the foregoing; or (b) a
Securitization and related transactions. Without in any way limiting the
foregoing, the parties acknowledge and agree that Lessor, in its sole
discretion, may assign this Lease or any interest herein to another Person in
order to maintain Lessor's or any of its Affiliates' status as a REIT. In the
event of any such sale or assignment other than a security assignment, Lessee
shall attorn to such purchaser or assignee (so long as Lessor and such purchaser
or assignee notify Lessee in writing of such transfer and such purchaser or
assignee expressly assumes in writing the obligations of Lessor hereunder from
and after the date of such assignment). At the request of Lessor, Lessee will
execute such documents confirming the sale, assignment or other transfer and
such other agreements as Lessor may reasonably request, provided that the same
do not increase the liabilities and obligations of Lessee hereunder. Lessor
shall be relieved, from and after the date of such transfer or conveyance, of
liability for the performance of any obligation of Lessor contained herein,
except for obligations or liabilities accrued prior to such assignment or sale.

 

Section 14.02. Assignment by Lessee.

 

(a)     Lessee acknowledges that Lessor has relied both on the business
experience and creditworthiness of Lessee and upon the particular purposes for
which Lessee intends to use the Properties in entering into this Lease. Lessee
shall not assign, transfer, convey, pledge or mortgage this Lease or any
interest herein or any interest in Lessee, whether by operation of Law or
otherwise, without the prior written consent of Lessor, such consent not to be
unreasonably withheld conditioned or delayed. At the time of any assignment of
this Lease which is approved by Lessor, the assignee shall assume all of the
obligations of Lessee under this Lease pursuant to a written assumption
agreement in form and substance reasonably acceptable to Lessor. Such assignment
of this Lease pursuant to this Section 14.02 shall not relieve Lessee of its
obligations respecting this Lease unless otherwise agreed to by Lessor. Any
assignment, transfer, conveyance, pledge or mortgage in violation of this
Section 14.02 shall be voidable at the sole option of Lessor. Any consent to an
assignment given by Lessor hereunder shall not be deemed a consent to any
subsequent assignment.

 

(b)     Notwithstanding anything to the contrary contained in this Section 14.02
and provided that no Event of Default has occurred and is continuing and
provided further that any assignee agrees to assume all of Lessee's obligations
under this Lease, Lessee shall have the right to assign or otherwise transfer
all, but not less than all, of its interest in, to and under this Lease without
Lessor's consent to (i) an Affiliate of Lessee, (ii) any entity which purchases
or otherwise acquires all or substantially all of the assets or equity interest
of Lessee in a bona fide sale for fair market value, or (iii) a Qualified
Operator. A "Qualified Operator" shall mean a Person who, for two (2)
consecutive years immediately prior to the date of the proposed assignment or
transfer, (A) has a CFCCR (defined below) of at least 5.0x, (8) generates EBITDA
(defined below) of at least $8,500,000.00, and (C) has a Lease Adjusted Leverage
(defined below) of no more than 3.0x (each, a "Permitted Transfer"); provided,
however, that Lessee may satisfy the foregoing conditions of a Qualified
Operator by providing, or causing to be provided, a guaranty agreement, in form
and substance reasonably acceptable to and approved by Lessor, in writing, which
guaranty shall be from an entity that meets the requirements of (A), (B), and
(C) set forth in the definition of Qualified Operator herein. In the event that
Lessee effects a Permitted Transfer pursuant to clause (iii), Lessee shall be
released from any liability arising under this Lease from and after the date of
such assignment. In the event that Lessee effects a Permitted Transfer pursuant
to clauses (i) or (ii) (unless the transferee under clause (ii) is a Qualified
Operator), Lessee shall not be released from liability under this Lease.

 

 

 



 23 

 

 

For purposes hereof:

 

"CFCCR' means with respect to the twelve month period of time immediately
preceding the date of determination, the ratio calculated for such period of
time, each as determined in accordance with GAAP, of (1) the sum of Net Income
(excluding non-cash income), Depreciation and Amortization, Interest Expense,
Operating Lease Expense and non-cash expenses to (2) the sum of Operating Lease
Expense, scheduled principal payments of long term Debt, scheduled maturities of
all Capital Leases, dividends and Interest Expense (excluding non-cash interest
expense and amortization of non-cash financing expenses). For purposes of
calculating the CFCCR, the following terms shall be defined as set forth below:

 

"Capital Lease" shall mean all leases of any property, whether real, personal or
mixed, by a Person, which leases would, in conformity with GAAP, be required to
be accounted for as a capital lease on the balance sheet of such Person. The
term "Capital Lease" shall not include any operating lease.

 

"Debt” shall mean with respect to a Person, and for the period of determination
(i) indebtedness for borrowed money, (ii) subject to the limitation set forth in
sub-item (iv) below, obligations evidenced by bonds, indentures, notes or
similar instruments, (iii) obligations under leases which should be, in
accordance with GAAP, recorded as Capital Leases, and (iv) obligations under
direct or indirect guarantees in respect of, and obligations (contingent or
otherwise) to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, indebtedness or obligations of others of the kinds
referred to in clauses (i) through (iv) above, except for guaranty obligations
of such Person, which, in conformity with GAAP, are not included on the balance
sheet of such Person.

 

"Depreciation and Amortization" shall mean the depreciation and amortization
accruing during any period of determination with respect to a Person, as
determined in accordance with GAAP.

 

"Interest Expense" shall mean for any period of determination, the sum of all
interest accrued or which should be accrued in respect of all Debt of a Person,
as determined in accordance with GAAP.

 

“Net Income" shall mean with respect to the period of determination, the net
income or net loss of a Person. In determining the amount of Net Income, (i)
adjustments shall be made for nonrecurring gains and losses or non-cash items
allocable to the period of determination, (ii) deductions shall be made for,
among other things, Depreciation and Amortization, Interest Expense, Operating
Lease Expense, and (iii) no deductions shall be made for income taxes or charges
equivalent to income taxes allocable to the period of determination, as
determined in accordance with GAAP.

 

"Operating Lease Expense" shall mean the sum of all payments and expenses
incurred by a Person under any operating leases during the period of
determination, as determined in accordance with GAAP.

 

 

 



 24 

 

 

"EBITDA" means for the twelve (12) month period ending on the date of
determination, the sum of a Person's net income (loss) for such period plus, in
each case to the extent previously deducted in calculating net income (loss):
(1) income taxes, (2) principal and interest payments on all of its debt
obligations (including any borrowings under short term credit facilities), (3)
all non-cash charges including depreciation and amortization, and (4)
Non-Recurring Items (defined below).

 

"EBITDAR" means the sum of a Person's EBITDA and its total land and building
rent for the twelve (12) month period ending on the date of determination.

 

"Lease Adjusted Leverage" means with respect to a Person, as of any applicable
date, the sum of (1) eight (8) times such Person's total land and building rent
for the twelve (12) month period ending on the date of determination, and (2)
the total current balance of such Person's total debt obligations (including any
borrowings under short term credit facilities) on such date, divided by EBITDAR.

 

"Non-Recurring Items" shall mean with respect to a Person, items of the sum
(whether positive or negative) of revenue minus expenses that, in the judgment
of Lessor, are unusual in nature, occur infrequently and are not representative
of the ongoing or future earnings or expenses of such Person.

 

(c)     In connection with an assignment by Lessee pursuant to this Section
14.02, Lessee shall have provided to Lessor, immediately prior to the effective
date of such assignment, an officer's certificate executed by an officer of the
assignee certifying the covenant provided in Section 5.10 of this Lease, based
upon a list of parties identified by Lessor as holding a ten percent (10%)
interest or more in Lessor. Lessor shall provide the written list described in
the preceding sentence within five (5) Business Days of written request therefor
by Lessee and, in the absence of timely provision of such list, such officer's
certificate shall be based on the latest written list delivered by Lessor to
Lessee

 

 

 



 25 

 

 

Section 14.03. No Sale of Assets. Other than as set forth above, without the
prior written consent of Lessor, Lessee shall not sell all or substantially all
of Lessee's assets. Any sale of Lessee's assets in violation of this Section
14.03, shall be voidable at the sole option of Lessor. Any consent to a sale of
Lessee's assets given by Lessor hereunder shall not be deemed a consent to any
subsequent sale of Lessee's assets.

 

Section 14.04. No Subletting. Lessee shall not sublet any or all of the
Properties without the prior written consent of Lessor, such consent not to be
unreasonably withheld, conditioned or delayed; provided, however, that without
Lessor's consent, Lessee may sublet any or all of the Properties to Guarantor or
up to 25% of the Properties to any Person (each such sublease described in this
Section 14.04, individually, a "Permitted Sublease" and collectively, "Permitted
Subleases", and such subtenant thereunder, "Subtenant") so long as each Sublease
contains the following provisions: (a) the Permitted Sublease is subject and
subordinate to this Lease; (b) the Permitted Sublease shall not contain any
terms inconsistent with this Lease (or if so, the terms of this Lease shall
control); (c) the rent due under any Permitted Sublease shall be fixed rent and
shall not be based on the net profits of any Subtenant; (d) unless otherwise
mutually agreed upon by Lessor and the related Subtenant, the Permitted Sublease
shall terminate upon the expiration or sooner termination of this Lease
(including any renewals hereof), provided that the related Subtenant agrees to
attorn to Lessor if Lessor elects to assume the Permitted Sublease following a
termination of this Lease;

(e) Lessee shall at all times remain liable under this Lease irrespective of any
Permitted Sublease;and (f) the related Property shall be used and occupied only
as a Permitted Facility.

 

ARTICLE XV

NOTICES

 

Section 15.01. Notices. All notices, demands, designations, certificates,
requests, offers, consents, approvals, appointments and other instruments given
pursuant to this Lease shall be in writing and given by any one of the
following: (a) hand delivery; (b) express overnight delivery service; (c)
certified or registered mail, return receipt requested; or (d) email
transmission, and shall be deemed to have been delivered upon (i) receipt, if
hand delivered; (ii)    the next Business Day, if delivered by a reputable
express overnight delivery service; (iii) the third Business Day following the
day of deposit of such notice with the United States Postal Service, if sent by
certified or registered mail, return receipt requested; or (iv) transmission, if
delivered by email transmission. Notices shall be provided to the parties and
addresses (or electronic mail addresses) specified below:

 

 

 



 26 

 

 



If to Lessee:

Marquis Real Estate Holdings, LLC

PO Box 1308



Chatsworth, GA 30705

Attention: Tim Bailey

Email: tbailey@marquisind.com

    With a copy to:

Mitchell Nussbaum

Loeb & Loeb LLP

345 Park Avenue

NY, NY, 10154-1895

Email: enussbaum@loeb.com

    If to Lessor:  

STORE Capital Acquisitions, LLC

8501 E. Princess Drive, Suite 190

Scottsdale, AZ 85255

Attention: Michael T. Bennett

Executive Vice President - General Counsel

Email: mbennett@storecapital.com

    With a copy to:

Kutak Rock LLP

1801 California Street, Suite 3000

Denver, CO 80202

Attention: Kelly Reynoldson, Esq.

Email: kelly.reynoldson@kutakrock.com

 

or to such other address or such other person as either party may from time to
time hereafter specify to the other party in a notice delivered in the manner
provided above.

 

ARTICLE XVI

 

INTENTIONALLY DELETED

 

 

 

ARTICLE XVII

 

MISCELLANEOUS

 

Section 17.01. Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, acts of God, enemy or hostile governmental action, civil commotion,
fire or other casualty beyond the control of the party obligated to perform
(each, a "Force Majeure Event") shall excuse the performance by such party for a
period equal to any such prevention, delay or stoppage, expressly excluding,
however, the obligations imposed upon Lessee with respect to Rental and other
Monetary Obligations to be paid hereunder.

 

Section 17.02. No Merger. There shall be no merger of this Lease nor of the
leasehold estate created by this Lease with the fee estate in or ownership of
any of the Properties by reason of the fact that the same person, corporation,
firm or other entity may acquire or hold or own, directly or indirectly, (a)
this Lease or the leasehold estate created by this Lease or any interest in this
Lease or in such leasehold estate, and (b) the fee estate or ownership of any of
the Properties or any interest in such fee estate or ownership. No such merger
shall occur unless and until all persons, corporations, firms and other entities
having any interest in (i) this Lease or the leasehold estate created by this
Lease, and (ii) the fee estate in or ownership of the Properties or any part
thereof sought to be merged shall join in a written instrument effecting such
merger and shall duly record the same.

 

 

 



 27 

 

 

Section 17.03. Interpretation. Lessor and Lessee acknowledge and warrant to each
other that each has been represented by independent counsel and has executed
this Lease after being fully advised by said counsel as to its effect and
significance. This Lease shall be interpreted and construed in a fair and
impartial manner without regard to such factors as the party which prepared the
instrument, the relative bargaining powers of the parties or the domicile of any
party. Whenever in this Lease any words of obligation or duty are used, such
words or expressions shall have the same force and effect as though made in the
form of a covenant.

 

Section 17.04. Characterization. The following expressions of intent,
representations, warranties, covenants, agreements, stipulations and waivers are
a material inducement to Lessor entering into this Lease:

 

(a)             Lessor and Lessee intend that (i) this Lease constitutes an
unseverable, unitary and single lease of all, but not less than all, of the
Properties, and, if at any time this Lease covers other real property in
addition to the Properties, neither this Lease, nor Lessee's obligations or
rights hereunder may be allocated or otherwise divided among such properties by
Lessee; (ii) this Lease is a "true lease," is not a mortgage, equitable
mortgage, deed of trust, trust agreement, security agreement or other financing
or trust arrangement, and the economic realities of this Lease are those of a
true lease; and (iii) the business relationship created by this Lease and any
related documents is solely that of a long-term commercial lease between Lessor
and Lessee, the Lease has been entered into by both parties in reliance upon the
economic and legal bargains contained herein, and none of the agreements
contained herein is intended, nor shall the same be deemed or construed, to
create a partnership ( de facto or de jure) between Lessor and Lessee, to make
them joint venturers, to make Lessee an agent, legal representative, partner,
subsidiary or employee of Lessor, nor to make Lessor in any way responsible for
the debts, obligations or losses of Lessee.

 

(b)             Lessor and Lessee covenant and agree that: (i) each will treat
this Lease as a true lease for state Law reporting purposes and for federal
income tax purposes; (ii) each party will not, nor will it permit any Affiliate
to, at any time, take any action or fail to take any action with respect to the
preparation or filing of any statement or disclosure to Governmental Authority,
including without limitation, any income tax return (including an amended income
tax return), to the extent that such action or such failure to take action would
be inconsistent with the intention of the parties expressed in this Section
17.04; (iii) with respect to the Properties, the Lease Term is less than
seventy-five percent (75%) of the estimated remaining economic life of the
Properties; and (iv) the Base Annual Rental is the fair market value for the use
of the Properties and was agreed to by Lessor and Lessee on that basis, and the
execution and delivery of, and the performance by Lessee of its obligations
under, this Lease do not constitute a transfer of all the Properties.

 

 

 

 



 28 

 

 

(c)             Lessee waives any claim or defense based upon the
characterization of this Lease as anything other than a true lease and as a
master lease of all of the Properties. Lessee stipulates and agrees (i) not to
challenge the validity, enforceability or characterization of the lease of the
Properties as a true lease and/or as a single, unitary, unseverable instrument
pertaining to the lease of all, but not less than all, of the Properties; and
(ii) not to assert or take or omit to take any action inconsistent with the
agreements and understandings set forth in this Section 17.04.

 

Section 17.05. Disclosures.

 

(a)             Securities Act or Exchange Act. The parties agree that,
notwithstanding any provision contained in this Lease, any party (and each
employee, representative or other agent of any party) may disclose to any and
all persons, without limitation of any kind, any matter required under the
Securities Act or the Exchange Act.

 

(b)            Lessor Advertising and Related Publications. Lessee hereby
consents to the use by Lessor of, and Lessor is hereby expressly permitted to
use, Lessee's name, trademarks, logos, pictures of stores and signage, and basic
Transaction information (collectively Lessee's Information") solely in
connection with Lessor's sales, advertising, and press release materials,
including on Lessor's website. Lessee's consent shall be deemed authorization
for the limited use of Lessee's Information by Lessor under all applicable
copyright and trademark laws.

 

Section 17.06. Attorneys' Fees. In the event of any judicial or other
adversarial proceeding concerning this Lease, to the extent permitted by Law,
the prevailing party shall be entitled to recover all of its reasonable
attorneys' fees and other Costs in addition to any other relief to which it may
be entitled. In addition, the prevailing party shall, upon demand, be entitled
to all attorneys' fees and all other Costs incurred in the preparation and
service of any notice or demand hereunder, whether or not a legal action is
subsequently commenced.

 

Section 17.07. Memoranda of Lease. Concurrently with the execution of this
Lease, Lessor and Lessee are executing Lessor's standard form memorandum of
lease in recordable form, indicating the names and addresses of Lessor and
Lessee, a description of the Properties, the Lease Term, but omitting Rentals
and such other terms of this Lease as Lessor may not desire to disclose to the
public. Further, upon Lessor's request, Lessee agrees to execute and acknowledge
a termination of lease and/or quitclaim deed in recordable form to be held by
Lessor until the expiration or sooner termination of the Lease Term; provided,
however, if Lessee shall fail or refuse to sign such a document in accordance
with the provisions of this Section within ten (10) days following a request by
Lessor, Lessee irrevocably constitutes and appoints Lessor as its
attorney-in-fact to execute and record such document, it being stipulated that
such power of attorney is coupled with an interest and is irrevocable and
binding.

 

Section 17.08. No Brokerage. Other than Marcus & Millichap whose fees shall be
paid by Lessee, Lessor and Lessee represent and warrant to each other that they
have had no conversation or negotiations with any broker concerning the leasing
of the Properties. Each of Lessor and Lessee agrees to protect, indemnify, save
and keep harmless the other, against and from all liabilities, claims, losses,
Costs, damages and expenses, including attorneys' fees, arising out of,
resulting from or in connection with their breach of the foregoing warranty and
representation.

 

 

 



 29 

 

 

Section 17.09. Waiver of Jury Trial and Certain Damages. LESSOR AND LESSEE
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER OR ITS SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR
IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LESSOR AND LESSEE, LESSEE'S
USE OR OCCUPANCY OF THE PROPERTIES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR
ANY EMERGENCY OR STATUTORY REMEDY. THIS WAIVER BY THE PARTIES HERETO OF ANY
RIGHT EITHER MAY HAVE TO A TRIAL BY JURY HAS BEEN NEGOTIATED AND IS AN ESSENTIAL
ASPECT OF THEIR BARGAIN. FURTHERMORE, LESSOR AND LESSEE HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO SEEK PUNITIVE,
CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES FROM THE OTHER PARTY AND ANY OF THE
AFFILIATES, OFFICERS, DIRECTORS, MEMBERS, MANAGERS OR EMPLOYEES OF LESSOR OR
LESSEE, AS APPLICABLE, OR ANY OF THEIR SUCCESSORS WITH RESPECT TO ANY AND ALL
ISSUES PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT WITH
RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS LEASE OR ANY
DOCUMENT CONTEMPLATED HEREIN OR RELATED HERETO. THE WAIVER BY LESSOR AND LESSEE
OF ANY RIGHT EITHER MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND
INDIRECT DAMAGES HAS BEEN NEGOTIATED BY THE PARTIES HERETO AND IS AN ESSENTIAL
ASPECT OF THEIR BARGAIN.

 

Section 17.10. Securitizations. As a material inducement to Lessor's willingness
to enter into the Transactions contemplated by this Lease and the other
Transaction Documents, Lessee hereby acknowledges and agrees that Lessor may,
from time to time and at any time

(a)  advertise, issue press releases, send direct mail or otherwise disclose
information regarding the Transaction for marketing purposes; and (b) (i) act or
permit another Person to act as sponsor, settler, transferor or depositor of, or
a holder of interests in, one or more Persons or other arrangements formed
pursuant to a trust agreement, indenture, pooling agreement, participation
agreement, sale and servicing agreement, limited liability company agreement,
partnership agreement, articles of incorporation or similar agreement or
document; and (ii) permit one or more of such Persons or arrangements to offer
and sell stock, certificates, bonds, notes, other evidences of indebtedness or
securities that are directly or indirectly secured, collateralized or otherwise
backed by or represent a direct or indirect interest in whole or in part in any
of the assets, rights or properties described in Section 14.01 of this Lease, in
one or more Persons or arrangements holding such assets, rights or properties,
or any of them (collectively, the "Securities"), whether any such Securities are
privately or publicly offered and sold, or rated or unrated (any combination of
which actions and transactions described in both clauses (i) and (ii) in this
paragraph, whether proposed or completed, are referred to in this Lease as a
"Securitization"). Lessee shall cooperate fully with Lessor and any Affected
Party with respect to all reasonable requests and due diligence procedures and
use reasonable efforts to facilitate such Securitization, provided that such
cooperation shall be at no additional cost or expense to Lessee so long as
Lessee is not otherwise required to provide such information to Lessor pursuant
to the other provisions of this Lease.

 

 

 



 30 

 

 

Section 17.11. State-Specific Provisions. The provisions and/or remedies which
are set forth on the attached Exhibit D shall be deemed a part of and included
within the terms and conditions of this Lease.

 

Section 17.12. Time is of the Essence; Computation. Time is of the essence with
respect to each and every provision of this Lease. If any deadline provided
herein falls on a non-Business Day, such deadline shall be extended to the next
day that is a Business Day.

 

Section 17.13. Waiver and Amendment. No provision of this Lease shall be deemed
waived or amended except by a written instrument unambiguously setting forth the
matter waived or amended and signed by the party against which enforcement of
such waiver or amendment is sought. Waiver of any matter shall not be deemed a
waiver of the same or any other matter on any future occasion. No acceptance by
Lessor of an amount less than the Rental and other Monetary Obligations
stipulated to be due under this Lease shall be deemed to be other than a payment
on account of the earliest such Rental or other Monetary Obligations then due or
in arrears nor shall any endorsement or statement on any check or letter
accompanying any such payment be deemed a waiver of Lessor's right to collect
any unpaid amounts or an accord and satisfaction.

 

Section 17.14. Successors Bound. Except as otherwise specifically provided
herein, the terms, covenants and conditions contained in this Lease shall bind
and inure to the benefit of the respective heirs, successors, executors,
administrators and assigns of each of the parties hereto.

 

Section 17.15. Captions. Captions are used throughout this Lease for convenience
of reference only and shall not be considered in any manner ln the construction
or interpretation hereof.

 

Section 17.16. Other Documents. Each of the parties agrees to sign such other
and further documents as may be necessary or appropriate to carry out the
intentions expressed in this Lease.

 

Section 17.17. Entire Agreement. This Lease and any other instruments or
agreements referred to herein, constitute the entire agreement between the
parties with respect to the subject matter hereof, and there are no other
representations, warranties or agreements except as herein provided.

 

Section 17.18. Forum Selection; Jurisdiction; Venue; Choice of Law. For purposes
of any action or proceeding arising out of this Lease, the parties hereto
expressly submit to the jurisdiction of all federal and state courts located in
the state or states where the Properties are located. Lessee consents that it
may be served with any process or paper by registered mailor by personal service
within or without the state or states where the Properties are located in
accordance with applicable Law. Furthermore, Lessee waives and agrees not to
assert in any such action, suit or proceeding that it is not personally subject
to the jurisdiction of such courts, that the action, suit or proceeding is
brought in an inconvenient forum or that venue of the action, suit or proceeding
is improper. This Lease shall be governed by, and construed with, the Laws of
the applicable state or states in which the Properties are located, without
giving effect to any state's conflict of Laws principles.

 

 

 



 31 

 

 

Section 17.19. Counterparts. This Lease may be executed in one or more
counterparts, each of which shall be deemed an original. Furthermore, the
undersigned agree that transmission of this Lease via e-mail in a ".pdf' or
other electronic format shall be deemed transmission of the original Lease for
all purposes.

 

ARTICLE XVIII

 

PURCHASE OPTION

 

Section 18.01. Purchase Option. Lessee shall have the option during the Option
Windows (defined below) to give Lessor written notice (an "Option Notice") of
Lessee's election to purchase all of the Properties for a price equal to the
greater of (a) their fair market value (which fair market value shall be
determined in accordance with Section 18.02 below), or (b)  Lessor's Total
Investment. Additionally, Lessee shall pay in full all amounts outstanding under
the Loan Agreement and the other Loan Documents at the time of closing. The
closing for such purchase must occur within ninety (90) days following Lessor's
receipt of the Option Notice if the required appraisal (described in Section
18.02 below) has been received and, if not, a day for day extension will be
allowed until the appraisal is received, or any other date mutually agreed upon
by Lessor and Lessee.,,There shall not be a continuing Event of Default at the
time Lessee exercises this option.

 

For purposes hereof:

 

"Lessor's Total Investment” means $708,926.90.

 

"Option Window" means the following time periods: for a period of six (6) months
commencing on June 14, 2026; a period of six (6) months commencing on June 14,
2031; a period of six (6) months commencing on June 14, 2036; a period of six
(6) months commencing on June 14, 2041; a period of six (6) months commencing on
June 14, 2046; and a period of six (6) months commencing on June 14, 2051.

 

Section 18.02. Fair Market Value. For purposes of determining the "fair market
value" of the Properties, Lessor shall, at Lessee's sole expense, retain an
independent MAI appraiser mutually acceptable to Lessor and Lessee (and neither
Lessor nor Lessee shall unreasonably withhold their consent to such appraiser)
who shall prepare appraisals of the fair market value of the unimproved land
value of the Properties at the time of exercise of the Purchase Option
determined with no consideration given to the improvements on the Properties and
with the assumption that the Properties are without any leases or cash flow
whatsoever.

 

Section 18.03. Closing. Upon exercise of this option, Lessor and Lessee shall
open a new escrow account with a recognized title insurance company selected by
Lessor. Such escrow shall be subject to the standard escrow instructions of the
escrow agent, to the extent they are not inconsistent herewith. At or before the
close of escrow, Lessor shall deliver to the escrow agent its statutory warranty
deeds, conveying to Lessee the Properties free and clear of all liens and
encumbrances except (a) liens for taxes and assessments; and (b) covenants,
easements and restrictions of record which (i) were attached to the Properties
as of the date hereof, (ii) attached during the term of the Lease through
Lessee's action or inaction, as the case may be, (iii) have been granted by
Lessor in lieu of a taking by the power of eminent domain or the like, or (iv)
have been approved by Lessee; in all cases, without further representation and
warranty. In the event Lessor is unable to convey title as required (through no
fault of Lessor), Lessee shall have the right to accept such title as Lessor can
convey or elect not to consummate its exercise of the option. Both Lessor and
Lessee agree to execute a purchase agreement, escrow instructions and such other
instruments as may be necessary or appropriate to consummate the sate of the
Properties in the manner and containing the terms herein provided. All Costs
incurred in connection with Lessee's exercise of the option, including, but not
limited to, escrow fees, title insurance fees, recording costs or fees, ,
appraisal fees, stamp taxes and transfer fees shall be borne by Lessee. Each
party shall pay their respective attorney's fees. Lessee shall continue to pay
and perform all of its obligations under this Lease until the close of escrow.
The purchase price paid by Lessee in exercising this option shall be paid to
Lessor or to such person or entity as Lessor may direct at closing in
immediately available funds. The closing date may be extended for a reasonable
period of time to permit Lessor to cure title defects or to permit either party
to cure any other defects or defaults provided each party is diligently seeking
to cure such defect or default and Lessee continues to perform its obligations
hereunder. In the case of any mortgage or other monetary lien arising by,
through or under Lessor (but not arising by, through or under Lessee), the
escrow agent shall first apply the purchase price to the payment of such
mortgage or monetary Hen, and the balance shall be paid over to Lessor at
closing. Upon closing, this Lease shall automatically terminate and Lessor and
Lessee shall execute and deliver all documents reasonably requested by Lessor to
evidence termination of this Lease; provided, however, that Lessee's obligations
to the Indemnified Parties under any indemnification provisions of this Lease
and Lessee's obligation to pay Rental and all other Monetary Obligations
(whether payable to Lessor or a third party) accruing under this Lease prior to
the date of termination shall survive such termination.

 

 



 32 

 

 

Section 18.04. Termination of Option. Notwithstanding anything to the contrary,
Lessee's rights under this Article XVIII shall terminate and be null and void
and of no further force and effect if (a) this Lease is terminated prior to the
Option Window; or (b) the Properties are sold or transferred pursuant to the
exercise of a private power of sale or judicial foreclosure or acceptance of a
deed in lieu thereof;. In any such event, Lessee shall execute a quitclaim deed
and/or such other documents as Lessor shall reasonably request evidencing the
termination of Lessee's right under this Article XVIII.

 

Section 18.05. No Assignment of Option. Lessee may not sell, assign, transfer,
hypothecate or otherwise dispose of the option granted herein or any interest
therein, except in conjunction with a permitted assignment of Lessee's entire
interest herein and then only to the assignee thereof. Any assignment of this
option which is contrary to the terms of this Section shall be deemed to be an
Event of Default under this Lease, and the option granted herein shall be void
if Lessee does not cure such Event of Default within twenty (20) Business Days
of Lessor's notice of such Event of Default.

 

[Remainder of page intentionally left blank; signature page(s) to follow]

 

 

 



 33 

 

 

IN WITNESS WHEREOF, Lessor and Lessee have entered into this Lease as of the
date first above written.

 

LESSOR:

STORE CAPITAL ACQUISITIONS, LLC, a

Delaware limited liability company

/s/ Michael T. Bennett          

Printed Name: Michael T. Bennett

Title: Executive Vice President

General Counsel

 

 

 

 

 

 

 

 

 



 34 

 

 

IN WITNESS WHEREOF, Lessor and Lessee have entered into this Lease as of the
date first above written.

 

LESSEE:

MARQUIS REAL ESTATE HOLDINGS, LLC, A

Delaware limited liability company

/s/ Jon Isaac          

Printed Name: Jon Isaac

Title: President/Manager

 

 

 

 

 

 

 

 

 



 35 

 

 






 





EXHIBITS

 



Exhibit A: Defined Terms     Exhibit B: Legal Descriptions and Street Addresses
of the Properties     Exhibit C: Authorization Agreement - Pre-Arranged Payments
    Exhibit D: State-Specific Provisions     Schedule 9.03 Supplemental
Financial Information

 

 

 

 

 

 

 

 

 



 36 

 

 







EXHIBIT A

 

DEFINED TERMS

 

The following terms shall have the following meanings for all purposes of this
Lease:

 

"Additional Rental” has the meaning set forth in Section 4.03.

 

"Adjustment Date" has the meaning set forth in Section 1.07.

 

"Affected Party" means each direct or indirect participant or investor in a
proposed or completed Securitization, including, without limitation, any
prospective owner, any rating agency or any party to any agreement executed in
connection with the Securitization.

 

"Affiliate" means any Person which directly or indirectly controls, is under
common control with or is controlled by any other Person. For purposes of this
definition, "controls," "under common control with," and "controlled by" means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or otherwise.

 

"Anti-Money Laundering Laws" means all applicable Laws, regulations and
government guidance on the prevention and detection of money laundering,
including, without limitation, (a) 18 U.S.C. §§ 1956 and 1957; and (b) the Bank
Secrecy Act, 31 U.S.C. §§ 5311 et seq., and its implementing regulations, 31 CFR
Part 103.

 

"Base Annual Rental” has the meaning set forth in Section 1.05.

 

"Base Monthly Rental” means an amount equal to 1/12 of the applicable Base
Annual Rental.

 

"Business Day'' means a day on which banks located in Scottsdale, Arizona are
not required or authorized to remain closed.

 

"Casualty'' means any loss of or damage to any property included within or
related to the Properties or arising from an adjoining property caused by an Act
of God, fire, flood or other catastrophe.

 

"Code" means the Internal Revenue Code of 1986, as the same may be amended from
time to time.

 

"Condemnation" means a Taking and/or a Requisition.

 

"Costs" means alt reasonable costs and expenses incurred by a Person, including,
without limitation, reasonable attorneys' fees and expenses, court costs, expert
witness fees, costs of tests and analyses, travel and accommodation expenses,
deposition and trial transcripts, copies and other similar costs and fees,
brokerage fees, escrow fees, title insurance premiums, appraisal fees, stamp
taxes, recording fees and transfer taxes or fees, as the circumstances require.

 

 

 



 37 

 

 

"Default Rate" means 10% per annum or the highest rate permitted by Law,
whichever is less.

 

"Effective Date" has the meaning set forth in the introductory paragraph of this
Lease.

 

"Environmental Laws" means federal, state and local Laws, ordinances, common law
requirements and regulations and standards, rules, policies and other
governmental requirements, administrative rulings and court judgments and
decrees having the effect of Law in effect now or in the future and including
all amendments, that relate to Hazardous Materials, Regulated Substances, USTs,
and/or the protection of human health or the environment, or relating to
liability for or Costs of Remediation or prevention of Releases, and apply to
Lessee and/or the Properties.

 

"Environmental Liens" means any liens and other encumbrances imposed pursuant to
any Environmental Law.

 

"Event of Default' has the meaning set forth in Section 12.01.

 

"Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

"Extension Option" has the meaning set forth in Section 3.02. "Extension Term"
has the meaning set forth in Section 3.02.

 

"Force Majeure Event” has the meaning set forth in Section 17.01.

 

" GAAP' means generally accepted accounting principles, consistently applied
from period to period.

 

"Governmental Authority" means any governmental authority, agency, department,
commission, bureau, board, instrumentality, court or quasi-governmental
authority of the United States, any state or any political subdivision thereof
with authority to adopt, modify, amend, interpret, give effect to or enforce any
federal, state and local Laws, statutes, ordinances, rules or regulations,
including common law, or to issue court orders.

 

"Guarantor" means Marquis Industries, Inc., a Georgia corporation, or any
additional or replacement guarantor(s) approved by Lessor in its sole and
absolute discretion.

 

" Guaranty'' means that certain Unconditional Guaranty of Payment and
Performance dated as of the date hereof given by Guarantor for the benefit of
Lessor, as the same may be amended from time to time.

 

"Hazardous Materials" includes: (a) oil, petroleum products, flammable
substances, explosives, radioactive materials, hazardous wastes or substances,
toxic wastes or substances or any other materials, contaminants or pollutants,
the presence of which causes any of the Properties to be in violation of any
local, state or federal Law or regulation, or Environmental Law, or are defined
as or included in the definition of "hazardous substances," "hazardous wastes,"
"hazardous materials," "toxic substances," "contaminants," "pollutants," or
words of similar import under any applicable local, state or federal Law or
under the regulations adopted, orders issued, or publications promulgated
pursuant thereto, including, but not limited to: (i) the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. § 9601, et seq.; (ii) the Hazardous Materials Transportation Act, as
amended, 49 U.S.C. § 5101, et seq.; (iii) the Resource Conservation and Recovery
Act, as amended, 42 U.S.C. § 6901, et seq.; and (iv) regulations adopted and
publications promulgated pursuant to the aforesaid Laws; (b) asbestos in any
form which is friable, urea formaldehyde foam insulation, transformers or other
equipment which contain dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty (50) parts per million; (c) underground storage
tanks; and (d) any other chemical, material or substance, exposure to which is
prohibited, limited or regulated by any Governmental Authority.

 

 

 



 38 

 

 

"Improvements" means all buildings, building improvements, fixtures, land
improvements and other improvements now or hereafter located on the Property
(whether or not affixed to the Property).

 

"Indemnified Parties" means Lessor and its members, managers, officers,
directors, shareholders, partners, employees, agents, servants, representatives,
contractors, subcontractors, affiliates, subsidiaries, participants, successors
and assigns, including, but not limited to, any successors by merger,
consolidation or acquisition of all or a substantial portion of the assets and
business of Lessor.

 

"Initial Term" has the meaning set forth in Section 3.01.

 

"Insolvency Event” means (a) a Person's (i) failure to generally pay its debts
as such debts become due; (ii) admitting in writing its inability to pay its
debts generally; or (iii) making a general assignment for the benefit of
creditors; (b) any proceeding being instituted by or against any Person (i)
seeking to adjudicate it bankrupt or insolvent; (ii) seeking liquidation,
dissolution, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any Law relating to bankruptcy,
insolvency, or reorganization or relief of debtors; or (iii) seeking the entry
of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property, and in the
case of any such proceeding instituted against any Person, either such
proceeding shall remain undismissed for a period of one hundred twenty (120)
days or any of the actions sought in such proceeding shall occur; or (c) any
Person taking any corporate action to authorize any of the actions set forth
above in this definition.

 

"Insurance Premiums" has the meaning in Section 6.04.

 

"Law(s)" means any constitution, statute, rule of law, code, ordinance, order,
judgment, decree, injunction, rule, regulation, policy, requirement or
administrative or judicial determination, even if unforeseen or extraordinary,
of every duly constituted Governmental Authority, court or agency, now or
hereafter enacted or in effect.

 

"Lease Rate" means a percentage equal to (a) the then-current Base Monthly
Rental multiplied by twelve (12), divided by (b) the aggregate purchase price of
all of the Properties paid by Lessor (or Lessor's predecessor-in-interest).

 

"Lease Term" has the meaning described in Section 3.01.

 

 

 



 39 

 

 

"Legal Requirements" means the requirements of all present and future Laws
(including, without limitation, Environmental Laws and Laws relating to
accessibility to, usability by, and discrimination against, disabled
individuals), all judicial and administrative interpretations thereof, including
any judicial order, consent, decree or judgment, and all covenants, restrictions
and conditions now or hereafter of record which may be applicable to Lessee or
to any of the Properties, or to the use, manner of use, occupancy, possession,
operation, maintenance, alteration, repair or restoration of any of the
Properties, even if compliance therewith necessitates structural changes or
improvements or results in interference with the use or enjoyment of any of the
Properties.

 

"Lender' means any lender in connection with any loan secured by Lessor's
interest in any or all of the Properties, and any servicer of any loan secured
by Lessor's interest in any or all of the Properties.

 

"Lessee Entity" or "Lessee Entities" means individually or collectively, as the
context may require, Lessee and Guarantor.

 

"Lessee's Information" has the meaning set forth in Section 17.05(b).

 

"Lessee Reporting Entities" means individually or collectively, as the context
may require, Lessee, Guarantor and Marquis Affiliated Holdings, LLC, a Delaware
limited liability company.

 

"Lessor Entity" or "Lessor Entities” means individually or collectively, as the
context may require, Lessor and all Affiliates of Lessor.

 

"Loan Agreement means that certain Mortgage Loan Agreement by and among the
Mortgage Loan Lender and Lessee of even date herewith memorializing the
Improvement mortgage loan from the Mortgage Loan Lender to Lessee in the
principal amount of $9,355,521.00.

 

"Loan Documents" means collectively, the Loan Agreement, the Note, and all
documents evidencing and/or securing the loan described therein, including
without limitation, promissory notes, guarantees, mortgages or deeds of trust,
an environmental indemnification agreement, any security agreement, and all
other documents, instruments and agreements executed in connection therewith or
contemplated thereby.

 

"Losses" means any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, Costs, diminutions in value, fines, penalties, interest,
charges, fees, judgments, awards, amounts paid in settlement and damages of
whatever kind or nature, inclusive of bodily injury and property damage to third
parties (including, without limitation, attorneys' fees and other Costs of
defense).

 

"Material Adverse Effect” means a material adverse effect on (a) any Property,
including without limitation, the operation of any Property as a Permitted
Facility and/or the value of any Property; (b) the contemplated business,
condition, worth or operations of any Lessee Entity; (c) Lessee's ability to
perform its obligations under this Lease; (d) Lessor's interests in any of the
Properties, this Lease or the other Transaction Documents; or (e) Guarantor's
ability to perform its obligations under the Guaranty.

 

 

 



 40 

 

 

"Monetary Obligations" means all Rental and all other sums payable or
reimbursable by Lessee under this Lease to Lessor, to any third party on behalf
of Lessor, or to any Indemnified Party.

 

''Mortgage Loan Lender'' is STORE Capital Acquisitions, LLC, a Delaware limited
liability company.

 

"Mortgages" means, collectively, the mortgages, deeds of trust or deeds to
secure debt, assignments of rents and leases, security agreements and fixture
filings executed by Lessor for the benefit of Lender with respect to any or all
of the Properties, as such instruments may be amended, modified, restated or
supplemented from time to time and any and all replacements or substitutions.

 

"Net Award” means (a) the entire award payable with respect to a Property by
reason of a Condemnation whether pursuant to a judgment or by agreement or
otherwise; or (b) the entire proceeds of any insurance required under Section
6.03 payable with respect to a Property, as the case may be, and in either case,
less any Costs incurred by Lessor in collecting such award or proceeds.

 

"Note" means that certain Promissory Note of even date herewith from Lessee to
the Mortgage Loan Lender, in the principal amount of $9,355,521.00.

 

"OFAC Laws" means Executive Order 13224 issued by the President of the United
States, and all regulations promulgated thereunder, including, without
limitation, the Terrorism Sanctions Regulations (31 CFR Part 595), the Terrorism
List Governments Sanctions Regulations (31 CFR Part 596), the Foreign Terrorist
Organizations Sanctions Regulations (31 CFR Part 597), and the Cuban Assets
Control Regulations (31 CFR Part 515), and all other present and future federal,
state and local Laws, ordinances, regulations, policies, lists (including,
without limitation, the Specially Designated Nationals and Blocked Persons List)
and any other requirements of any Governmental Authority (including without
limitation, the U.S. Department of the Treasury Office of Foreign Assets
Control) addressing, relating to, or attempting to eliminate, terrorist acts and
acts of war, each as supplemented, amended or modified from time to time after
the Effective Date, and the present and future rules, regulations and guidance
documents promulgated under any of the foregoing, or under similar Laws,
ordinances, regulations, policies or requirements of other states or localities.

 

"Other Agreements" means the Loan Documents.

 

"Partial Condemnation" has the meaning set forth in Section 11.03.

 

"Permitted Amounts" shall mean, with respect to any given level of Hazardous
Materials or Regulated Substances, that level or quantity of Hazardous Materials
or Regulated Substances in any form or combination of forms which does not
constitute a violation of any Environmental Laws and except as set forth in that
certain Phase I Environmental Site Assessment dated May 20, 2016 prepared by EMG
and that certain Release Notification from the Department of Natural Resources
dated June 7, 2016 both in connection with the Property located at 716 River
Street, Calhoun, Georgia 30701.

 

 

 



 41 

 

 

"Permitted Facility" or "Permitted Facilities" means an extrusion, carpet
manufacturing and floor covering manufacturing and warehouse distribution
business, all related purposes such as ingress, egress and parking, and uses
incidental thereto or any other use deemed necessary as determined by Lessee in
its good faith business judgment provided such use is not a Prohibited Use.

 

"Person" means any individual, partnership, corporation, limited liability
company, trust, unincorporated organization, Governmental Authority or any other
form of entity.

 

"Personalty'' means any and all "goods" (excluding "inventory," and including,
without limitation, all "equipment," "fixtures," appliances and furniture (as
"goods," "inventory," "equipment" and "fixtures" are defined in the applicable
Uniform Commercial Code then in effect in the applicable jurisdiction)) from
time to time situated on or used in connection with any of the Properties,
whether now owned or held or hereafter arising or acquired, together with all
replacements and substitutions therefore and all cash and non-cash proceeds
(including insurance proceeds and any title and UCC insurance proceeds) and
products thereof, and, in the case of tangible collateral, together with all
additions, attachments, accessions, parts, equipment and repairs now or
hereafter attached or affixed thereto or used in connection therewith.

 

"Prohibited Use" means (1) adult bookstore, video store or other establishment
engaged in the business of selling, renting, exhibiting or delivering
pornographic or obscene materials, except that this provision shall not prohibit
(a) book stores that are not perceived to be and do not hold themselves out as
an "adult book store" and are primarily engaged in the sale of general audience
books notwithstanding the incidental concurrent sale of books. magazines and/or
periodicals that may contain pornographic materials, or (b) video stores
primarily selling or renting video media that on the date of this Lease would be
"G" "PG-13" or "R" rated (or an equivalent rating under any rating system that
hereafter replaces the current system and is in general use), notwithstanding
the incidental concurrent rental of "X-rated" or "Not Rated" video media solely
for off premises viewing and without means of on premises review in connection
with its selection; provided that such bookstore or video store does not engage
in any promotion, advertising, depiction or description of any aspect of the
X-rated or Not Rated" material of any kind, that the sale or rental thereof is
not from any special or segregated section of the store, and that the sale or
rental of such material to minors is prohibited; (2) so-called "head shops" or
other establishments primarily engaged in the sale of merchandise that
facilitates enhances, promotes or encourages the use of illegal drugs under
federal, state and/or local law; (3) off-track betting parlor; (4) pawn shop;
(5) "second hand," "slightly used" or other businesses or activities primarily
engaged in the sale of used merchandise; (6) junk yard or flea market; (7)
stockyard or recycling facility; (8) motor vehicle or boat storage facility; (9)
billiard parlor; (10) dry cleaning or laundry plant (which shall not preclude a
dry cleaning or laundry business); (11) living quarters, sleeping apartments, or
lodging rooms; (12) mortuary; (13) massage parlor; or (14) refining, quarrying
or mining operations of any kind.

 

"Property" or "Properties" means those parcels of real estate legally described
on Exhibit attached hereto, all rights, privileges, and appurtenances associated
therewith.

 

"Real Estate Taxes" has the meaning set forth in Section 6.04.

 

 

 



 42 

 

 

"Regulated Substances" means "petroleum" and "petroleum-based substances" or any
similar terms described or defined in any of the Environmental Laws and any
applicable federal, state, county or local Laws applicable to or regulating
USTs.

 

"REIT' means a real estate investment trust as defined under Section 856 of the
Code.

 

"Release" means any presence, release, deposit, discharge, emission, leaking,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Materials, Regulated
Substances or USTs or any Threatened Release.

 

"Remediation" means any response, remedial, removal, or corrective action, any
activity to cleanup, detoxify, decontaminate, contain or otherwise remediate any
Hazardous Materials, Regulated Substances or USTs, any actions to prevent, cure
or mitigate any Release, any action to comply with any Environmental Laws or
with any permits issued pursuant thereto, any inspection, investigation, study,
monitoring, assessment, audit, sampling and testing, laboratory or other
analysis, or any evaluation relating to any Hazardous Materials, Regulated
Substances or USTs.

 

"Rental” means, collectively, the Base Annual Rental and the Additional Rental.

 

"Rental Adjustment” means an amount equal to 17.2% of the Base Annual Rental in
effect immediately prior to the applicable Adjustment Date I.

 

"Requisition" means any temporary requisition or confiscation of the use or
occupancy of any of the Properties by any Governmental Authority, civil or
military, whether pursuant to an agreement with such Governmental Authority in
settlement of or under threat of any such requisition or confiscation, or
otherwise.

 

"Reserve" has the meaning in Section 6.04.

 

"Securities" has the meaning set forth in Section 17.10.

 

"Securities Act” means of the Securities Act of 1933, as amended.
"Securitization" has the meaning set forth in Section 17.10.

 

"Successor Lessor' has the meaning set forth in Section 13.03.

 

"Taking" means (a) any taking or damaging of all or a portion of the Properties
(i) in or by condemnation or other eminent domain proceedings pursuant to any
Law, general or special; (ii) by reason of any agreement with any condemner in
settlement of or under threat of any such condemnation or other eminent domain
proceeding; or (iii) by any other means; or (b) any de facto condemnation. The
Taking shall be considered to have taken place as of the later of the date
actual physical possession is taken by the condemner, or the date on which the
right to compensation and damages accrues under the Law applicable to the
Properties.

 

"Temporary Taking" has the meaning set forth in Section 11.04.

 

"Threatened Release" means a substantial likelihood of a Release which requires
action to prevent or mitigate damage to the soil, surface waters, groundwaters,
land, stream sediments, surface or subsurface strata, ambient air or any other
environmental medium comprising or surrounding any Property which may result
from such Release.

 

"Total Condemnation" has the meaning set forth in Section 11.02.

 

"Transaction" has the meaning set forth in Section 14.01.

 

" Transaction Documents" means this Lease, the Guaranty and all documents
related thereto.

 

"U.S. Publicly Traded Entity'' means an entity whose securities are listed on a
national securities exchange or quoted on an automated quotation system in the
United States or a wholly-owned subsidiary of such an entity.

 

"USTs" means any one or combination of tanks and associated product piping
systems used in connection with storage, dispensing and general use of Regulated
Substances.

 

 

 

 

 

 

 

 

 



 43 

 

 

EXHIBIT B

 

LEGAL DESCRIPTIONS AND

STREET ADDRESSES OF THE PROPERTIES

 

Address: 2743 Highway 76 (GI Maddox Parkway), Chatsworth, Georgia 30705

 

Legal Description: All that tract or parcel of land located and lying in Land
Lot 173 of the 9th District and 3rd Section of Murray County, Georgia, and being
all of Lots 133 through 137 and part of Lot 132, Chief Vann Subdivision, and
more particularly described as follows:

 

Beginning at a point located on the north right of way line of Georgia Highway
52 (80 foot right of way), said point being 591.0 feet east of the intersection
of the north right of way line of Georgia Highway 52 with the east right of way
line of Georgia Highway 225, as measured along the north right of way line of
Georgia Highway 52; thence proceed north 00 degrees 08 minutes 00 seconds west a
distance of 193.17 feet; thence north 89 degrees 34 minutes 00 seconds east a
distance of 575.00 feet; thence south 00 degrees 08 minutes 00 seconds east a
distance of 195.93 feet to the north right of way line of Georgia Highway 52 (80
foot right of way); thence along the north right of way line of Georgia Highway
52 south 89 degrees 50 minutes 30 seconds west a distance of 575.00 feet to the
Point of Beginning, all as shown on that Plat for B & H Equities, a Georgia
general partnership, prepared by Norman B. Deloach, GRLS No. 1347, and dated
February 15, 1994.

 

Also known as: ALL THAT TRACT or parcel of land lying and being in Land Lot 173
of the 9th District and 3rd Section of Murray County, Georgia, being Lots 133
through 137 and a portion of Lot 132 of Chief Vann Subdivision, and being more
particularly described as follows:

 

TO FIND THE TRUE POINT OF BEGINNING commence at the intersection of the northern
right of way line of G.I. Maddox Parkway (being U.S. Highway 76 and Georgia
Highway 52 and having an 80 foot right of way) with the centerline of Cochran
Drive; running thence North 89 degrees 38 minutes 39 seconds West a distance of
415.72 feet to a 1/2 inch rebar and the TRUE POINT OF BEGINNING; thence North 89
degrees 38 minutes 39 seconds West along said right of way line of G.l. Maddox
Parkway a distance of 574.99 feet to a 5/8 inch rebar; thence leaving said right
of way line of G.I. Maddox Parkway running North 00 degrees 31 minutes 17
seconds East a distance of 193.40 feet to a 5/8 inch rebar; thence South 89
degrees 52 minutes 39 seconds East a distance of 574.59 feet to a 1/2 inch
rebar; thence South 00 degrees 24 minutes 03 seconds West a distance of 195.74
feet to a 1/2 inch rebar and the POINT OF BEGINNING.

 

Address: 325 Smyrna Church Road, Chatsworth, Georgia 30705

 

Legal Description: Two (2) acres, more or less, of Land Lot No. 266 in the 9th
District and 3rd Section of Murray County, Georgia, described as follows:
BEGINNING at the point of intersection of the west right-of-way line of Browns
Bridge Road and the north right-of-way line of Leonards Bridge Road; thence
running west with north side of Leonards Bridge Road, a distance of 396 feet to
land of James C. Penson; thence in a northeasterly direction with land of James
C. Penson, a distance of 224 feet to land of Maudie Witherow; thence east with
south B-1

line of land of Maudie Witherow, a distance of 260 feet to west side of Browns
Bridge Road; thence south with west right-of-way line of Browns Bridge Road a
distance of 264 feet to the beginning point.

 

 

 



 44 

 

 

Also known as: ALL THAT TRACT or parcel of land lying and being in Land Lot 266
of the 9th District and 3rd Section of Murray County, Georgia and being more
particularly described as follows:

 

BEGINNING at a mag nail located at the intersection of the northern right of way
line of Leonard Bridge Road (having a 50 foot right of way) with the western
right of way line of Smyrna Church Road (having an 80 foot right of way), which
is the TRUE POINT OF BEGINNING; running thence along said right of way line of
Leonard Bridge Road the following courses and distances: North 73 degrees 20
minutes 40 seconds West a distance of 168.40 feet; thence North 72 degrees 31
minutes 15 seconds West a distance of 62.76 feet; thence North 72 degrees 47
minutes 07 seconds West a distance of 68.45 feet; thence North 72 degrees 56
minutes 43 seconds a distance of 80.09 feet to a point on said right of way of
Leonard Bridge Road, said point being located North 31 degrees 19 minutes 28
seconds East a distance of 2.50 feet from a 3/4 inch open top pipe; thence
leaving said right of way line of Leonard Bridge Road running North 31 degrees
19 minutes 28 seconds East a distance of 221.22 feet to a 1/2 inch open top
pipe; thence South 77 degrees 53 minutes 41 seconds East a distance of 258.59
feet to a point located on the western right of way line of Smyrna Church Road,
said point being located North 77 degrees 53 minutes 41 seconds West a distance
of 1.51 feet from a 1-1/2 inch open top pipe; running thence South 01 degree 15
minutes 59 seconds West a distance of 160.93 feet; thence continuing along said
right of way line of Smyrna Church Road South 00 degrees 46 minutes 03 seconds
West a distance of 84.73 feet to a mag nail found and the TRUE POINT OF
BEGINNING.

 

Address: 272 Treadwell Road, Chatsworth, Georgia 30705

 

Legal Description:

 

TRACT 1

 

One (1) acre, more or less, of Land Lot No. 191, 9th District, 3rd Section,
Murray County, Georgia described as follows:

 

BEGINNING on the east side of public road which runs from Spring Place by way of
Treadwell Cemetery and the "Old" Woods Estate to Green Road at the northeast
corner of Lot No. 48 in Woods Estate Subdivision, as recorded in Plat Book 5,
Page 234, Murray County Public Records; thence running south 30 degrees 37
minutes 27 seconds east, with east line of said Lot No. 48, a distance of 309
feet; thence in a northeasterly direction 184 feet; thence in a northwesterly
direction a distance of 309 feet to the east side of said public road; and
thence southwest with east side of said road 133 feet to the beginning point.

 

 

 



 45 

 

 

TRACT II

 

All that tract of land containing 1 acre, more or less, lying in Land Lot No.
191, 9th District, 3rd Section, Murray County, Georgia, according to a survey by
Leon Pritchett, Murray County, Georgia Land Surveyor, dated March 9, 1977, and
being more particularly described as follows:

BEGINNING at the point of intersection formed by the south right of way of
Industrial Drive with the northeast corner of Chatsworth Sample Company, Inc.;
thence run south 48 degrees 04 minutes 27 seconds east, along the said south
right of way, a distance of 388.5 feet to a point; thence run south 24 degrees
05 minutes west, a distance of 365 feet, more or less, to the east line of Woods
Estate Subdivision; thence north 17 degrees 38 minutes 44 seconds west, along
the east line of said subdivision, a distance of 231.5 feet to the southwest
corner of Chatsworth Sample Company, Inc. property; thence north 43 degrees 05
minutes east, along the southeast line of said Sample Co., a distance of 184
feet to their southeast corner; thence north 40 degrees 04 minutes 47 seconds
west, along said Sample Co., a distance of 308.97 feet to the south right of way
of Industrial Drive and the POINT OF BEGINNING.

 

TRACT III

 

One (1) acre of Land Lot No. 191, 9th District, 3rd Section, Murray County,
Georgia, according to a plat of survey prepared by Leon Pritchett, Murray
County, Georgia Land Surveyor, dated May 2, 1984, recorded in the Office of the
Clerk of the Superior Court of Murray County, Georgia, in Plat Book 14, Page
170, and said plat and the description set out therein are by reference
incorporated herein for a more particular description of said land.

 

Subject to existing easements for public utilities and road rights of ways.

 

Also known as: ALL THAT TRACT or parcel of land lying and being in Land Lot 191
of the 9th District and 3rd Section of Murray County, Georgia, and being more
particularly described as follows:

 

BEGINNING at a 1/2 inch capped rebar located at the intersection of the
southeastern right of way line of Treadwell Road (having an 80 foot right of
way) with the southwestern right of way line of Industrial Boulevard (having an
80 foot right of way) ; thence following along the arc of a curve to the right
an arc distance of 80.67 feet to a 1/2 inch capped rebar located on said right
of way line of Industrial Boulevard (said arc having a radius of 50.00 feet and
being subtended by a chord bearing North 86 degrees 59 minutes 07 seconds East a
distance of 72.20 feet); thence South 46 degrees 47 minutes 48 seconds East
along said right of way line of Industrial Boulevard a distance of 279.35 feet
to a point; thence continuing along said right of way line of Industrial
Boulevard following along the arc of a curve to the left an arc distance of
203.41 feet to a 1/2" rebar (said arc having a radius of 712.24 feet and being
subtended by a chord bearing South 54 degrees 58 minutes 42 seconds East a
distance of 202.72 feet); thence leaving said right of way line of Industrial
Boulevard running South 44 degrees 59 minutes 37 seconds West a distance of
396.94 feet to a 1/2" rebar; thence North 16 degrees 04 minutes 20 seconds West
a distance of 270.49 feet to a 1/211 rebar; thence North 30 degrees 31 minutes
32 seconds West a distance of 292.69 feet to a 1/2" rebar located on the
southeastern right of way line of Treadwell Road; thence North 40 degrees 46
minutes 03 seconds East along said right of way line of Treadwell Road a
distance of 95.66 feet to the POINT OF BEGINNING.

 

Address: 1978 Highway 52 Alt.,Chatsworth, Georgia 30705

 

 

 



 46 

 

 

Legal Description: ALL THAT TRACT or parcel of land lying and being a part of
Land Lot 243 of the 9th District AND 3rd Section of Murray County, Georgia,
being more particularly described as follows:

 

BEGINNING at the intersection of the East line of Land Lot 243 with the South
right-of-way line of State Route 52 Alternate which is the point of beginning;
thence running South 00 degrees 02 minutes 00 seconds East for a distance of
425.77 feet along the East line of Land Lot 243 to an iron pin; thence running
North 84 degrees 44 minutes 13 seconds West for a distance of 486.57 feet to an
iron pin; thence running North 03 degrees 33 minutes 10 seconds East to a fence
post found; thence running South 80 degrees 48 minutes 06 seconds East for a
distance of 85.71 feet to an iron pin; thence running North 01 degree 30 seconds
West for a distance of 69.49 feet to a point; thence running North 89 degrees 25
minutes 01 second West for a distance of 79.49 feet to a railroad spike; thence
running North 00 degrees 47 minutes 04 seconds East for a distance of 199.97
feet to an iron pin; thence running South 89 degrees 25 minutes 19 seconds East
for a distance of 350.00 feet along the southerly right-of-way line of State
Route 52 Alternate; continuing thence south 89 degrees 28 minutes 53 seconds
East for a distance of 120.00 feet along the southerly right-of-way line of
State Route 52 Alternate to the POINT OF BEGINNING.

 

Being 4.30 acres and is in accordance with a plat prepared for Benny Stafford
and Dan C. Townsend by Dewayne Hunt, Registered Land Surveyor, dated June 19,
1995 and revised. January 6, 1996.

 

Also known as:ALL THAT TRACT or parcel of land lying and being in Land Lot 243
of the 9th District and 3rd Section of Murray County, Georgia, and being more
particularly described as follows:

 

BEGINNING at a cross-tie fence corner located at the intersection of the
southern right of way line of Georgia Highway 52 Alternate (having a variable
right of way) with the east line of Land Lot 243; running thence South 01
degrees 00 minutes 56 seconds East along the east line of Land Lot 243 a
distance of 425.77 feet to a 1-inch open top pipe; thence leaving said land lot
line running North 85 degrees 43 minutes 09 seconds West a distance of 486.57
feet to a 1-inch open top pipe; thence North 02 degrees 34 minutes 14 seconds
East a distance of 129.47 feet to a 5/8 inch capped rebar; thence North 06
degrees 24 minutes 11 seconds East a distance of 258.40 feet to a 5/8 inch
capped rebar located on the southern right of way line of Georgia Highway 52
Alternate; thence North 89 degrees 35 minutes 45 seconds East along said right
of way line of Georgia Highway 52 Alternate a distance of 323.05 feet to a
point; thence continuing along said right of way line of Georgia Highway 52
Alternate North 89 degrees 32 minutes 11 seconds East a distance of 120.00 feet
to the POINT OF BEGINNING.

 

Address: 1642 Duvall Road, Chatsworth, Georgia 30705

 

Legal Description: A portion of Land Lot No. 132 in the 9th District and 3rd
Section of Murray County, Georgia, designated as Tract uA" and Tract "B" on a
plat of survey prepared by Leon Pritchett, Murray County, Surveyor, dated
October 28, 1982, recorded in the office of the Clerk of the Superior Court of
Murray County, Georgia, in Plat Book No. 13. page 62 and described as follows:

 

 

 



 47 

 

 

BEGINNING at the point of intersection of the south original line. of said Land
Lot No. 132 and the eastside of Duvall Road (formerly known as Lydia Jackson
Road); thence running north 25 degrees 25 minutes east with the east side of
Duvall Road, a distance of 287.74 feet to an iron pin; thence south 86 degrees
16 minutes cast, 195.20 feet to an iron pin; thence south 0 degrees 16 minutes
west 231.48 feet to an iron pin on the south original line of said land lot;
thence north 69 degrees 12 minutes 23 seconds west on said south original line,
a distance of 317.21 feet to the POINT OF BEGINNING.

 

Also known as: All that tract or parcel of land lying and being in Land Lot No.
132 in the 9th District and 3rd Section of Murray County, Georgia, and being
more particularly described as follows:

 

To find the TRUE POINT OF BEGINNING; Commence at an axle found located at the
southeast corner of Land Lot Number 132; running thence along the south line of
Land Lot Number 132 North 89 degrees 10 minutes 11 seconds West a distance of
294.18 feet to a 1/2 inch rebar and the TRUE POINT OF BEGINNING; thence
continuing along the south line of Land Lot Number 132 North 89 degrees 03
minutes 11 seconds West a distance of 315.85 feet to a 1/2 inch rebar located on
the eastern right of way line of Duvall Road (having an 80-foot right of way);
running thence along said right of way of Duvall Road North 25 degrees 15
minutes 54 seconds East a distance of 287.97 feet to a 1/2 inch rebar; thence
leaving said right of way of Duvall Road running South 85 degrees 50 minutes 21
seconds East a distance of 195.29 feet to a metal T-post; thence South 00
degrees 25 minutes 35 seconds West a distance of 251.48 feet to a capped 1/2
inch rebar and the TRUE POINT OF BEGINNING.

 

Address: 1805 South Hamilton Street, Dalton, Georgia 30720

 

Legal Description:

 

TRACT ONE

 

All that tract or parcel of land situated, lying and being in Land Lots 277 and
294 in the 12th District and 3rd Section of Whitfield County, Georgia, and being
2.30 acres of land shown on plat of survey prepared by Bakkum - Deloach &
Associates dated March 10, 2004, and entitled "Plat for Jack Turner" and being
more particularly described as follows:

 

TO LOCATE THE POINT OF BEGINNING commence at the northwest corner of said Land
Lot 294 and running thence due South a distance of 10 feet; thence running due
East a distance of 196.3 feet to a point on the easterly line of South Hamilton
Street (80 foot right of way) and the point of BEGINNING; from said point of
beginning running thence North 17 degrees 16 minutes 20 seconds East along the
easterly line of South Hamilton Street 250.00 feet; thence running South 80
degrees 48 minutes 00 seconds East 364.80 feet to the westerly right of way line
of the Southern Railroad; thence running along the westerly right of way line of
Southern Railroad the following courses and distances: South 02 degrees 37
minutes 44 seconds East 76.40 feet; South 00 degree 00 minutes 02 seconds East
99.58 feet; South 01 degree 52 minutes 49 seconds West 79.54 feet; thence
leaving said railroad right of way and running thence North 76 degrees 32
minutes 45 seconds West 74.40 feet; thence running North 80 degrees 58 minutes
00 seconds West 367.43 feet to the easterly line of South Hamilton Street and
the point of beginning.

 

 

 



 48 

 

 

TRACT TWO

 

All that tract or parcel of land situated, lying and being in Land Lot 277 in
the 12th District and 3rd Section of Whitfield County, Georgia, and being 4.35
acres of land shown on plat of survey prepared by Bakkum - Deloach & Associates
dated March 10, 2004, and entitled "Plat for Jack Turner" and being more
particularly described as follows:

 

TO LOCATE THE POINT OF BEGINNING commence at the northwest corner of said Land
Lot 294 and running thence due South a distance of 10 feet; thence running due
East a distance of 196.3 feet to a point on the easterly line of South Hamilton
Street (80 foot right of way); running thence North 17 degrees 16 minutes 20
seconds East along the easterly line of South Hamilton Street 250.00 feet to the
point of BEGINNING; and from said point of beginning running thence the
following courses and distances along South Hamilton Street: North 17 degrees 16
minutes 20 seconds East 200.81 feet; thence running North 17 degrees 00 minutes
27 seconds East 77.21 feet; thence North 16 degrees 02 minutes 16 seconds East
78.70 feet; thence running North 11 degrees 29 minutes 28 seconds East 79.38
feet; thence running North 04 degrees 50 minutes 48 seconds East 81.21 feet;
thence running North 03 degrees 26 minutes 40 seconds West 83.93 feet; thence
running North 10 degrees 35 minutes 34 seconds West 81.74 feet; thence running
North 17 degrees 12 minutes 19 seconds West 82.29 feet; thence running North 23
degrees 37 minutes 34 seconds West 82.56 feet; thence running North 31 degrees
57 minutes 54 seconds West 81.72 feet; thence running North 35 degrees 49
minutes 17 seconds West 76.81 feet; thence running North 37 degrees 54 minutes
40 seconds West 81.62 feet; thence running North 38 degrees 51 minutes 44
seconds West 78.35 feet; thence running North 39 degrees 44 minutes 13 seconds
West 169.09 feet to the intersection of the northeasterly line of South Hamilton
Street with the westerly line of said Land Lot 277; thence leaving said easterly
line of South Hamilton Street and running thence North 01 degree 48 minutes 25
seconds East 117.15 feet to the westerly right of way line of Southern Railroad;
thence running along the westerly right of way line of Southern Railroad the
following courses and distances: South 35 degrees 23 minutes 09 seconds East
491.97 feet; thence running South 32 degrees 22 minutes 32 seconds East 103.96
feet; thence running South 28 degrees 55 minutes 33 seconds East 100.99 feet;
thence running South 25 degrees 55 minutes 21 seconds East 101.13 feet; thence
running South 22 degrees 46 minutes 13 seconds East 99.35 feet; thence running
South 19 degrees 38 minutes 52 seconds East 102.84 feet; thence running South 16
degrees 27 minutes 21 seconds East 100.62 feet; thence running South 13 degrees
44 minutes 13 seconds East 95.57 feet; thence running South 10 degrees 50
minutes 08 seconds East 100.09 feet; thence running South 08 degrees 13 minutes
44 seconds East 110.63 feet; thence running South 04 degrees 41 minutes 30
seconds East 127.35 feet; thence leaving the westerly right of way line of
Southern Railroad and running thence North 80 degrees 48 minutes 00 seconds West
364.80 feet to the easterly line of South Hamilton Street and the point of
beginning.

 

Also known as:

 

TRACT 1

 

ALL THAT TRACT or parcel of land lying and being in Land Lots 277 and 294 of the
12th District and 3rd Section of Whitfield County, Georgia, and being more
particularly described as follows:

 

 

 



 49 

 

 

TO FIND THE TRUE POINT OF BEGINNING commence at the northwest corner of said
Land Lot 294 running thence due South a distance of 10 feet; thence due East a
distance of 196.3 feet to a 1-inch open top pipe located on the eastern right of
way line of South Hamilton Street (having an 80-foot right of way), said pipe
also being located South 63 degrees 02 minutes 37 seconds East a distance of
41.64 feet from the intersection of the centerline of South Hamilton Street with
the centerline of Altamont Drive and being the TRUE POINT OF BEGINNING; thence
North 17 degrees 16 minutes 20 seconds East along said right of way line of
South Hamilton Street a distance of 250.00 feet to a 1/2 inch rebar; thence
leaving said right of way line of South Hamilton Street running South 80 degrees
48 minutes 00 seconds East a distance of 364.80 feet to a point located on the
western right of way line of Norfolk Southern Railway Company; thence along said
right of way line of Norfolk Southern Railway Company the following courses and
distances: South 02 degrees 37 minutes 44 seconds East a distance of 76.40 feet;
South 00 degrees 00 minutes 02 seconds East a distance of 99.58 feet; South 01
degree 52 minutes 49 seconds West a distance of 79.54 feet to a concrete
monument; thence leaving said right of way line of Norfolk Southern Railway
Company running North 76 degrees 32 minutes 45 seconds West a distance of 74.40
feet to a concrete monument; thence North 80 degrees 58 minutes 00 seconds West
a distance of 367.43 feet to the eastern right of way line of South Hamilton
Street and the POINT OF BEGINNING.

 

TRACT 2

 

ALL THAT TRACT or parcel of land lying and being in Land Lot 277 of the 12th
District and 3rd Section of Whitfield County, Georgia, and being more
particularly described as follows:

 

TO FIND THE TRUE POINT OF BEGINNING commence at the northwest corner of said
Land Lot 294 running thence due South a distance of 10 feet; thence due East a
distance of 196.3 feet to a 1-inch open top pipe located on the eastern right of
way line of South Hamilton Street (having an BO-foot right of way), said pipe
also being located South 63 degrees 02 minutes 37 seconds East a distance of
41.64 feet from the intersection of the centerline of South Hamilton Street with
the centerline of Altamont Drive; thence North 17 degrees 16 minutes 20 seconds
East along said right of way line of South Hamilton Street a distance of 250.00
feet to a 1/2 inch rebar and the TRUE POINT OF BEGINNING; running thence along
said right of way line of South Hamilton Street the following courses and
distances: North 17 degrees 16 minutes 20 seconds East a distance of 200.81
feet; thence North 17 degrees 00 minutes 27 seconds East a distance of 77.21
feet; thence North 16 degrees 02 minutes 16 seconds East a distance of 78.70
feet; thence North 11 degrees 29 minutes 28 seconds East a distance of 79.38
feet; thence North 04 degrees 50 minutes 48 seconds East a distance of 81.21
feet; thence North 03 degrees 26 minutes 40 seconds West a distance of 83.93
feet; thence North 10 degrees 35 minutes 34 seconds West a distance of 81.74
feet; thence North 17 degrees 12 minutes 19 seconds West a distance of 82.29
feet; thence North 23 degrees 37 minutes 34 seconds West a distance of 82.56
feet; thence North 31 degrees 57 minutes 54 seconds West a distance of 81.72
feet; thence North 35 degrees 49 minutes 17 seconds West a distance of 76.81
feet; thence North 37 degrees 54 minutes 40 seconds West a distance of 81.62
feet; thence North 38 degrees 51 minutes 44 seconds West a distance of 78.35
feet; thence North 39 degrees 44 minutes 13 seconds West a distance of 169.09
feet to a 5/8 inch capped rebar located at the intersection of the northeastern
right of way line of South Hamilton Street with the western line of Land Lot
277; thence leaving said right of way line of South Hamilton Street running
North 01 degree 48 minutes 25 seconds East along said western line of Land Lot
277 a distance of 117.15 feet to a 5/8 inch capped rebar located at the
intersection of said western line of Land Lot 277 with the western right of way
line of Norfolk Southern Railway Company; thence along said right of way line of
Norfolk Southern Railway Company the following courses and distances: South 35
degrees 23 minutes 09 seconds East a distance of 491.97 feet; thence South 32
degrees 22 minutes 32 seconds East a distance of 103.96 feet; thence South 28
degrees 55 minutes 33 seconds East a distance of 100.99 feet; thence South 25
degrees 55 minutes 21 seconds East a distance of 101.13 feet; thence South 22
degrees 46 minutes 13 seconds East a distance of 99.35 feet; thence South 19
degrees 38 minutes 52 seconds East a distance of 102.84 feet; thence South 16
degrees 27 minutes 21 seconds East a distance of 100.62 feet; thence South 13
degrees 44 minutes 13 seconds East a distance of 95.57 feet; thence South 10
degrees 50 minutes 08 seconds East a distance of 100.09 feet; thence South 08
degrees 13 minutes 44 seconds East a distance of 110.63 feet; thence South 04
degrees 41 minutes 30 seconds East a distance of 127.35 feet; thence leaving
said right of way line of Norfolk Southern Railway Company running North 80
degrees 48 minutes 00 seconds West a distance of 364.80 feet to the eastern line
of South Hamilton Street and the POINT OF BEGINNING.

 

Address: 2669 Lakeland Road (a/k/a Abutement Road), Dalton, Georgia 30721

 

Legal Description: All that tract or parcel of land located and lying in Laud
Lot 26 of the 13th District and 3rd Section of Whitfield County, Georgia, and
more particularly described as follows:

 

BEGINNING at a point on the eastern right-of-way line of Lakeland Road (a/k/a
Abutment Road, 80 foot right of way), said point being located south 01 degree
55 minutes 00 seconds east a distance of 487.6 feet from the southern
right-of-way line of Focus Road; running thence north 88 degrees 00 minutes 00
seconds east a distance of 850.0 feet; thence south 02 degrees 00 minutes 00
seconds east a distance of 300.0 feet; thence south 88 degrees 00 minutes 00
seconds west a distance of 850.0 feet to a point on the eastern right-of-way
line of Lakeland Road; thence north 02 degrees 00 minutes 00 seconds west along
the eastern right-of-way line of Lakeland Road a distance of 300.0 feet to the
Point of Beginning.

 

 

 



 50 

 

 

Said tract or parcel is shown on that survey for Quantum Realty, a Georgia
general partnership, Cohutta Banking Company, and Lawyers Title Insurance
Corporation dated January 25, 2001 and prepared by Marcus Eugene Cook, GRLS No.
1935.

 

Also known as: ALL THAT TRACT or parcel of land lying and being in Land Lot 26
of the 13th District and 3rd Section of Whitfield County, Georgia and being more
particularly described as follows:

 

TO FIND THE TRUE POINT OF BEGINNING commence at the point of intersection of the
eastern right of way line of Abutment Road (having an 80-foot right of way) with
the centerline of Focus Drive; thence South 01 degree 55 minutes 00 seconds East
along said right of way line of Abutment Road a distance of 518.48 feet to a 1/2
inch capped rebar and the TRUE POINT OF BEGINNING; thence leaving said right of
way line of Abutment Road running North 88 degrees 00 minutes 00 seconds East a
distance of 850.00 feet to a 1/2" rebar; thence South 02 degrees 00 minutes 00
seconds East a distance of 300.00 feet to a 5/8 inch capped rebar; thence South
88 degrees 00 minutes 00 seconds West a distance of 850.00 feet to a 5/8 inch
capped rebar located on the eastern right of way line of Abutment Road; thence
North 02 degrees 00 minutes 00 seconds West along said right of way line of
Abutment Road a distance of 300.00 feet to the POINT OF BEGINNING.

 



Address: 716 River Street, Calhoun, Georgia 30701

 

Legal Description: ALL THAT TRACT OR PARCEL of land lying and being in Land Lot
No. 242 in the 14th District and 3rd Section of Gordon County, Georgia, and
being more particularly described as follows:

 

To find the TRUE POINT OF BEGINNING; Commence at the intersection of the
centerline of River Street with the centerline of Oak Street; running thence
South 01 degree 28 minutes 12 seconds West a distance of 1089.55 feet to an iron
pin and the TRUE POINT OF BEGINNING; thence South 02 degrees 53 minutes 05
seconds East a distance of 341.57 feet to an iron pin; thence South 28 degrees
42 minutes 09 seconds East a distance of 34.44 feet to an iron pin; thence South
02 degrees 45 minutes 09 seconds East a distance of 84.14 feet to an iron pin;
thence North 86 degrees 55 minutes 51 seconds East a distance of 20.19 feet to
an iron pin; thence North 02 degrees 49 minutes 07 seconds West a distance of
42.25 feet to an iron pin located on the western right of way of River Street
(having a 100-foot right of way); thence following said right of way of River
Street following the arc of a curve to the left an arc distance of 68.71 feet
(said arc having a radius of 1959.86 feet and being subtended by a chord bearing
South 12 degrees 11 minutes 13 seconds East a chord distance of 68.71 feet to an
iron pin; thence leaving said right of way of River Street, running South 86
degrees 03 minutes 17 seconds West a distance of 630.92 feet to an iron, pin:
thence North 00 degrees 17 minutes 16 seconds West a distance of 489.54 feet to
an iron pin: thence North 86 degrees 37 minutes 17 seconds East a distance of
562.50 feet to an iron pin and the POINT OF BEGINNING.

 

SAID TRACT OR PARCEL containing 6.46 Acres.

 

Also known as: ALL THAT TRACT OR PARCEL of land lying and being in Land Lot No.
242 in the 14th District and 3rd Section of Gordon County, Georgia, and being
more particularly described as follows:

 

To find the TRUE POINT OF BEGINNING; Commence at the intersection of the
centerline of River Street with the centerline of Oak Street; running thence
South 01 degree 28 minutes 12 seconds West a distance of 1089.55 feet to an iron
pin and the TRUE POINT OF BEGINNING; thence South 02 degrees 53 minutes 05
seconds East a distance of 341.57 feet to an iron pin; thence South 28 degrees
42 minutes 09 seconds East a distance of 34.44 feet to an iron pin; thence South
02 degrees 45 minutes 09 seconds East a distance of 84.14 feet to an iron pin;
thence North 86 degrees 55 minutes 51 seconds East a distance of 20.19 feet to
an iron pin; thence North 02 degrees 49 minutes 07 seconds West a distance of
42.25 feet to an iron pin located on the western right of way of River Street
(having a 100-foot right of way); thence following said right of way of River
Street following the arc of a curve to the left an arc distance of 68.71 feet
(said arc having a radius of 1959.86 feet and being subtended by a chord bearing
South 12 degrees 11 minutes 13 seconds East a chord distance of 68.71 feet to an
iron pin; thence leaving said right of way of River Street, running South 86
degrees 03 minutes 17 seconds West a distance of 630.92 feet to an iron pin;
thence North 00 degrees 17 minutes 16 seconds West a distance of 489.54 feet to
an iron pin; thence North 86 degrees 37 minutes 17 seconds East a distance of
562.50 feet to an iron pin and the POINT OF BEGINNING.

 

 

 



 52 

 

 

EXHIBIT C

 [ex1003_exhibitc.jpg]

 



 53 

 

 



EXHIBIT D

 

STATE-SPECIFIC PROVISIONS

 

Without limiting the choice of law provision set forth in this Lease, the
following provisions shall apply to the extent that the laws of the State of
Georgia govern the interpretation or enforcement of this Lease with respect to
the Properties:

 

Lessor and Lessee waive any claim or right they may have to claim that this
Lease is or should ever be characterized as "usufruct" under Georgia law.

 

Upon an Event of Default, Lessor may avail itself of all rights and remedies
provided under applicable Georgia law against Lessee, including without
limitation, under the dispossessory scheme codified at O.C.G.A. Section 44-7-50,
et seq., as amended. Further, if Lessor chooses to avail itself of a Georgia
forum relative to enforcement of its rights under this Lease, then to the extent
necessary, Section 17.19 of this Lease shall be deemed amended to permit Lessor
to proceed in the applicable Georgia court and to have this Lease governed by
Georgia law to the extent necessary to enforce its rights in Georgia.

 

Lessor shall be entitled to attorneys' fees on the terms provided in O.C.G.A.
Section 13-1-11, et seq.

 

To the extent that the State of Georgia now, or in the future, imposes a rental
or transfer tax, or any similar tax, against any and all rental payments under
this Lease, then Lessee shall be liable for all such taxes, such taxes shall be
payable by Lessee upon demand, and such taxes shall be deemed Additional Rental
under this Lease.

 

The text in Section 12.02(e) shall be deleted in its entirety and replaced with
the following:

 

(e)             Lessor may terminate this Lease without any right of Lessee to
reinstate Lessee's rights by payment of any rentals due under this Lease,
including Base Annual Rental and Additional Rental, or other performance of the
terms and conditions of this Lease, whereupon Lessee's right to possession of
the Properties shall cease (and Lessee shall immediately surrender possession of
the Properties to Lessor) and this Lease, except as to Lessee's liability, shall
be terminated. Lessee expressly waives any and all rights of redemption granted
by or under present or future law if this Lease is terminated or if Lessee is
evicted or dispossessed by reason of any breach by Lessee of the provisions of
this Lease. Upon any termination of this Lease, or upon demand without
termination, at Lessor's sole discretion, Lessor may recover from Lessee the
following:

 

(i)          All unpaid Rental scheduled to be paid prior to the effective date
of the Event of Default; and

 

(ii)          Lessor may accelerate all Rental due from the date of such Event
of Default through the end of the Lease Term. Such "Accelerated Rent" shall be
deemed liquidated damages hereunder, as Lessor's injury caused by such Event of
Default is difficult or impossible to estimate accurately; the parties intend
for this "Accelerated Rent" to provide for damages rather than a penalty; and
such "Accelerated Rent" is a reasonable pre-estimate of Lessor's probable loss
in the event of such Event of Default. Such "Accelerated Rent" amount shall be
reduced by the fair market rental amount Lessor reasonably expects to receive if
the Properties were relet for the time period to which the "Accelerated Rent"
applies, which "Accelerated Rent" amount as so adjusted shall be discounted at a
rate equal to the discount rate of the Federal Reserve Bank of New York at the
time of such "Accelerated Rent" determination, plus 1%; and

 

(iii)          Lessor shall be entitled to any other amounts reasonably
necessary to compensate Lessor for all loss, damage and detriment approximately
caused by such Event of Default, including without limitation, all court costs,
expenses and reasonable attorneys' fees.

 

 

 



 54 

 

 

[ex1003_sch903p1.jpg]

 





 55 

 

 

[ex1003_sch903p2.jpg]

 



 56 

 